          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 1 of 48




 1 MICHAEL W. BIEN – 096891                           THOMAS R. BURKE – 141930
     ERNEST GALVAN – 196065                           DAVIS WRIGHT TREMAINE LLP
 2   VAN SWEARINGEN – 259809                          505 Montgomery Street, Suite 800
     BENJAMIN BIEN-KAHN – 267933                      San Francisco, California 94111-6533
 3   ALEXANDER GOURSE – 321631                        Telephone:    (415) 276-6500
     AMY XU – 330707                                  Facsimile:    (415) 276-6599
 4   ROSEN BIEN                                       Email:        thomasburke@dwt.com
     GALVAN & GRUNFELD LLP
 5   101 Mission Street, Sixth Floor                  DAVID M. GOSSETT – Admitted Pro Hac Vice
     San Francisco, California 94105-1738             COURTNEY T. DETHOMAS – 294591
 6   Telephone:    (415) 433-6830                     DAVIS WRIGHT TREMAINE LLP
     Facsimile:    (415) 433-7104                     1301 K Street N.W., Suite 500 East
 7   Email:        mbien@rbgg.com                     Washington, D.C. 20005-3366
                   egalvan@rbgg.com                   Telephone:    (202) 973-4216
 8                 vswearingen@rbgg.com               Facsimile:    (202) 973-4499
                   bbien-kahn@rbgg.com                Email:        davidgossett@dwt.com
 9                 agourse@rbgg.com                                 courtneydethomas@dwt.com
                   axu@rbgg.com
10
   KELIANG (CLAY) ZHU – 305509                        JOHN M. BROWNING – Admitted Pro Hac
11 DEHENG LAW OFFICES PC                              Vice
   7901 Stoneridge Drive #208                         DAVIS WRIGHT TREMAINE LLP
12 Pleasanton, California 94588                       1251 Avenue of the Americas, 21st Floor
   Telephone:    (925) 399-5856                       New York, New York 10020-1104
13 Facsimile:    (925) 397-1976                       Telephone:   (212) 603-6410
   Email:        czhu@dehengsv.com                    Facsimile:   (212) 483-8340
14                                                    Email:       jackbrowning@dwt.com
   ANGUS F. NI – Admitted Pro Hac Vice
15 AFN LAW PLLC
   502 Second Avenue, Suite 1400
16 Seattle, Washington 98104
   Telephone:    (773) 543-3223
17 Email:        angus@afnlegal.com

18 Attorneys for Plaintiffs
19                                 UNITED STATES DISTRICT COURT
20                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
21 U.S. WECHAT USERS ALLIANCE,                         Case No. 3:20-cv-05910
   CHIHUO INC., BRENT COULTER,
22 FANGYI DUAN, JINNENG BAO,                           SECOND AMENDED COMPLAINT
   ELAINE PENG, and XIAO ZHANG,                        FOR DECLARATORY AND
23                                                     INJUNCTIVE RELIEF
             Plaintiffs,
24       v.
25 DONALD J. TRUMP, in his official
   capacity as President of the United States,
26 and WILBUR ROSS, in his official
   capacity as Secretary of Commerce,
27
                 Defendants.
28

     [3655890.6]                                                          Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 2 of 48




 1                                               INTRODUCTION
 2                 1.      Public space in the digital age is defined by platforms and users rather than
 3 physical places with geographic boundaries. Cyberspace, particularly social media, is one
 4 of “the most important places” to exchange views. Packingham v. North Carolina, 582
 5 U.S. —, 137 S. Ct. 1730, 1735 (2017). Few digital public squares are as large as that
 6 found on WeChat. Released in 2011, WeChat is now one of the world’s most popular
 7 mobile telephone and social media applications (“app”), with over 1 billion monthly active
 8 users.1
 9                 2.      Approximately 19 million users rely on the app in the United States, and it is
10 the primary app Chinese-speakers in the U.S. use to participate in social life by connecting
11 with loved ones, sharing special moments, discussing ideas, receiving up-to-the minute
12 news, and participating in political discussions and advocacy.2 As a “super-app,” WeChat
13 users also rely on the app to make telephone calls, hold video conferences, upload
14 documents, share photos, and make payments.3 It has become essential to the conduct of
15 daily life for its users, many of whom regularly spend hours each day on the app.
16                 3.      WeChat is also used for numerous societally important purposes, including
17 by public institutions. For example, as the coronavirus pandemic continues to separate
18 people physically, WeChat has been used in the United States by police departments to
19 inform the public about testing center locations, by volunteers to organize the delivery of
20
   1
     Rayna Hollander, WeChat has hit 1 billion monthly active users, BUSINESS INSIDER
21 (Mar. 6, 2018, 11:59 a.m.), https://www.businessinsider.com/wechat-has-hit-1-billion-
   monthly-active-users-2018-3; Iris Deng and Celia Chen, How WeChat became China’s
22 everyday mobile app, SOUTH CHINA MORNING POST (Aug. 16, 2018),
   https://www.scmp.com/tech/article/2159831/how-wechat-became-chinas-everyday-
23 mobile-app.
24 2 Rick Smith, Crackdown on WeChat could hinder millions of US users who rely on social
   media tool, WRAL TECHWIRE (Aug. 19, 2020),
25 https://www.wraltechwire.com/2020/08/19/crackdown-on-wechat-could-hinder-millions-
   of-us-users-who-rely-on-social-media-tool/.
26 3 Bani Sapra, This Chinese super-app is Apple’s biggest threat in China and could be a
   blueprint for Facebook’s future. Here’s what it’s like to use WeChat, which helps a billion
27 users order food and hail rides, BUSINESS INSIDER (Dec. 21, 2019),
   https://www.businessinsider.com/chinese-superapp-wechat-best-feature-walkthrough-
28 2019-12.

     [3655890.6]                                      1                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 3 of 48




 1 medical supplies, and by families to stay in touch with isolated elderly relatives in nursing
 2 homes. WeChat is also used by individuals and groups—including churches—for
 3 religious and cultural purposes, including: group prayer, organizing for holidays and
 4 events, taking care of the poor, sick and infirm, and education.
 5                 4.      On August 6, 2020, the President issued Executive Order 13943 entitled
 6 “Addressing the Threat Posed by WeChat, and Taking Additional Steps To Address the
 7 National Emergency With Respect to the Information and Communications Technology
 8 and Services Supply Chain,” 85 Fed. Reg. 48641 (“the Executive Order”). Citing national
 9 security concerns, the Executive Order bans what appears to be all uses of WeChat by
10 anyone within the United States as well as “U.S. persons” outside the United States.
11 Section 1(a) of the Executive Order prohibits people and property subject to U.S.
12 jurisdiction from carrying out “transactions” with WeChat after 45 days of the Executive
13 Order’s issuance. Section 2(a) prohibits any transaction “by a United States person or
14 within the United States” that evades, avoids, or violates the uncertain prohibition in
15 Section 1(a). Maddeningly, the Executive Order does not define what those transactions
16 include, leaving individuals and companies at a loss as to whether they will risk civil
17 and/or criminal prosecution and penalties if they do not fundamentally change the way
18 they communicate or run their businesses. The vaguely worded Executive Order was
19 issued without further explanation or a media briefing, and states that the Secretary of
20 Commerce shall identify what transactions are prohibited after 45 days—in effect,
21 delaying identification of what transactions are prohibited until after such transactions are
22 already prohibited.4
23                 5.      On September 18, 2020, the Commerce Department released its
24 “Identification of Prohibited Transactions to Implement Executive Order 13943” (the
25 “Identification”). The Identification sets forth eleven defined terms and identifies seven
26
   4
     Ana Swanson, Trump’s Orders on WeChat and TikTok Are Uncertain. That May Be the
27 Point., N.Y. TIMES (Aug. 7, 2020),
   https://www.nytimes.com/2020/08/07/business/economy/trump-executive-order-tiktok-
28 wechat.html.

     [3655890.6]                                      2                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 4 of 48




 1 “transactions” to be prohibited pursuant to the Executive Order. On the same day he
 2 issued the Identification, the Secretary admitted on national television that it will “for all
 3 practical purposes” result in WeChat being “shut down in the U.S.” as soon as the
 4 prohibitions take effect.5
 5                 6.      Neither the Executive Order nor the Identification provided concrete
 6 evidence to support the contention that using WeChat in the United States compromises
 7 national security. Notably, no other nation has implemented a comprehensive WeChat ban
 8 on the basis of any like-finding that WeChat is a threat to national security.6 Both the
 9 Executive Order and the Identification, however, were issued in the midst of the 2020
10 election cycle, during a time when President Trump has made numerous anti-Chinese
11 statements that have contributed to and incited racial animus against persons of Chinese
12 descent7—for reasons that have nothing to do with national security.
13                 7.      In a stark violation of the First Amendment, the Executive Order and
14 Identification target and silence WeChat users, the overwhelming majority of whom are
15 members of the Chinese and Chinese-speaking communities. They regulate and prohibit
16 constitutionally protected speech, expression, and association; in doing so, they are not
17 narrowly tailored to restrict only that speech which presents national security risks to the
18 United States. Nor do they leave open ample alternative avenues of communication for
19
   5
     Megan Henney, Trump Administration to Ban Americans from Downloading TikTok,
20 WeChat on Sunday, FOX BUSINESS (Sept. 18, 2020),
   https://www.foxbusiness.com/politics/trump-administration-to-ban-americans-from-
21 downloading-tiktok-wechat.
     6
22     See Maria Abi-Habib, India Bans Nearly 60 Chinese Apps, Including TikTok and
     WeChat, N.Y. TIMES (June 29, 2020, updated on June 30, 2020),
23   https://www.nytimes.com/2020/06/29/world/asia/tik-tok-banned-india-china.html (stating
     that India’s ban is “part of the tit-for-tat retaliation after the Indian and Chinese militaries
24   clashed earlier this month.”).
     7
       See, e.g., Nadia Kim, Asian Americans Suffer From Trump’s Racist Attacks Too, PUBLIC
25   SEMINAR (July 23, 2020), https://publicseminar.org/essays/asian-americans-suffer-from-
     trumps-racist-attacks-too/; Li Zhou, Trump’s racist references to the coronavirus are his
26   latest effort to stoke xenophobia, VOX (June 23, 2020),
     https://www.vox.com/2020/6/23/21300332/trump-coronavirus-racism-asian-americans;
27   Matt Stevens, How Asian-American Leaders Are Grappling With Xenophobia Amid
     Coronavirus, N.Y. TIMES (Mar. 29, 2020, updated on April 10, 2020),
28   https://www.nytimes.com/2020/03/29/us/politics/coronavirus-asian-americans.html.
     [3655890.6]                                      3                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 5 of 48




 1 WeChat users. Indeed, banning the use of WeChat in the United States has the effect of
 2 foreclosing all meaningful access to social media for members of the Chinese-speaking
 3 community, such as Plaintiffs, who rely on the app to communicate and interact with
 4 others like themselves. The ban on WeChat, because it substantially burdens the free
 5 exercise of religion, also violates the Religious Freedom Restoration Act.
 6                 8.      The Executive Order and Identification also run afoul of the Fifth
 7 Amendment’s Due Process Clause by failing to provide notice of the specific conduct that
 8 may be identified at a future date by the Secretary. Because of this uncertainty, businesses
 9 that use WeChat in the United States are justifiably fearful of using WeChat in any way
10 and for any purpose—and also of losing access to WeChat. Since the Executive Order and
11 Identification were issued, numerous users, including Plaintiffs, have scrambled to seek
12 alternatives without success.
13                 9.      WeChat is the only “super-app” with a natively Chinese interface designed
14 for Chinese speakers. That is one reason why it is the dominant social media and e-
15 commerce application amongst the global Chinese diaspora, which include Chinese
16 communities in the United States.8 These individuals, particularly those who do not speak
17 English, are completely reliant on WeChat to communicate, socialize, and express
18 themselves. As such, by prohibiting the use of only WeChat but not any similar
19 applications (ones not made in China and without Chinese interfaces), the Executive Order
20 and Identification single out people of Chinese and Chinese-American ancestry and subject
21 them to disparate treatment on the basis of race, ethnicity, nationality, national origin, and
22 alienage. In doing so, the Executive Order violates the Equal Protection Clause.
23                 10.     In issuing the Executive Order and Identification, Defendants acted beyond
24 the authority provided by the International Emergency Economic Powers Act, which
25 precludes Defendants from “directly or indirectly” regulating, among other things,
26
27   8
    Thuy Ong, Chinese social media platform WeChat reaches 1 billion accounts worldwide,
   THE VERGE (Mar. 5, 2018), https://www.theverge.com/2018/3/5/17080546/wechat-
28 chinese-social-media-billion-users-china.

     [3655890.6]                                      4                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 6 of 48




 1 personal communications, donations, and the international exchange of information.
 2                 11.   Finally, the Secretary’s Identification violates the Administrative Procedure
 3 Act (“APA”) because it is in excess of statutory jurisdiction, authority, or limitations, or
 4 short of statutory right, within the meaning of 5 U.S.C. § 706(2)(B), and is arbitrary,
 5 capricious, an abuse of discretion, or otherwise not in accordance with law, within the
 6 meaning of 5 U.S.C. § 706(2)(A).
 7                 12.   The U.S. WeChat Users Alliance (“USWUA”), Chihuo Inc., Brent Coulter,
 8 Fangyi Duan, Jinneng Bao, Elaine Peng, and Xiao Zhang (collectively, “Plaintiffs”), bring
 9 this suit to challenge the Executive Order and Identification, which eviscerate an
10 irreplaceable cultural bridge that connects Plaintiffs to family members, friends, business
11 partners, customers, religious community members, and other individuals with common
12 interests within the Chinese diaspora, located both in and outside of the United States. The
13 Executive Order and Identification have already harmed Plaintiffs, who fear for the loss of
14 their beloved connections, whether it be with friends, family, community, customers, aid
15 recipients of the charities they run, or even strangers whose ideas enrich their lives. They
16 have been forced to divert time, energy, and money to seek alternative communication
17 platforms, download and save irreplaceable digital histories, plan for business closures,
18 find other sources of information, and try to obtain alternative contact information for
19 those from whom they will soon be separated.
20                 13.   Even if they succeed to some extent in their mitigation efforts, Plaintiffs will
21 never be able to replace the full spectrum of the social interactivity that WeChat offers, nor
22 will they be able to find any social networking platform with anything close to the same
23 level of participation by the global Chinese diaspora. This is because WeChat’s network
24 effects, generated by its 1 billion-plus daily users, are irreplaceable.
25                 14.   In short, the threatened displacement of these WeChat users from their public
26 space is an irreparable harm that requires judicial intervention.
27                 15.   For these reasons, and those discussed below, the Court should (1) declare
28 that the Executive Order and the Identification are unlawful and unconstitutional; and

     [3655890.6]                                   5                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 7 of 48




 1 (2) enjoin Defendants from enforcing the Executive Order or the Secretary’s Identification
 2 to regulate or prohibit the use of WeChat in the United States, directly or indirectly.
 3                                      JURISDICTION AND VENUE
 4                 16.   The claims asserted herein arise under and pursuant to the Constitution and
 5 laws of the United States. This Court has jurisdiction over the subject matter of this action
 6 pursuant to 28 U.S.C. § 1331.
 7                 17.   An actual, present, and justiciable controversy exists between the parties
 8 within the meaning of 28 U.S.C. § 2201(a).
 9                 18.   Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28
10 U.S.C. §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, and
11 by the general legal and equitable powers of this Court.
12                 19.   Venue is proper in this District pursuant to 28 U.S.C. §§ 2201 and 1391
13 (e)(1) because Defendant are officers of the United States acting in their official capacities
14 and (1) at least one plaintiff resides in this district; and (2) a substantial part of the events
15 or omissions giving rise to the claim occurred in this district. For the same reason,
16 intradistrict assignment is proper in the San Francisco Division. See N.D. Cal. L.R. 3-2.
17                                                  PARTIES
18                 20.   Plaintiff U.S. WeChat Users Alliance (“USWUA”) is a New Jersey nonprofit
19 organization that is in the process of being registered under Internal Revenue Code section
20 501(c)(3), established by individuals in the United States for the purpose of opposing the
21 Executive Order. Plaintiff USWUA is made up of WeChat users located throughout the
22 United States who are not affiliated with WeChat, its parent company Tencent Holdings
23 Ltd. (“Tencent”), nor any political party or foreign government. Plaintiff USWUA runs on
24 public donations from WeChat users and organizes its efforts on WeChat. Plaintiff
25 USWUA is made up of individuals who want to continue using WeChat within the United
26 States and are currently suffering and will continue to suffer an injury based on the
27 Defendants’ actions.
28                 21.   Plaintiff Elaine Peng is a United States citizen residing in Castro Valley,

     [3655890.6]                                   6                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 8 of 48




 1 California. Plaintiff Peng founded the Mental Health Association for Chinese
 2 Communities (“MHACC”) in 2013 to provide mental health education, suicide prevention,
 3 assistance, and other resources to her local Chinese community that is underserved by the
 4 mental health profession due to language and cultural barriers. As president of MHACC,
 5 Plaintiff Peng strives to make mental health programs available to those in need and has
 6 received multiple awards for her work. Like much of the Chinese population in the United
 7 States, Plaintiff Peng uses WeChat as her exclusive means to connect with her Chinese
 8 families and friends, domestic or abroad. As most of the population MHACC serves relies
 9 on WeChat to communicate, use of WeChat is also integral to MHACC’s mission to
10 provide mental health services and support to its members.
11                 22.   Plaintiff Brent Coulter is a United States citizen and WeChat user. Plaintiff
12 Coulter holds a Juris Doctor from the University of California, Hastings College of the
13 Law (“Hastings”), and lives in San Francisco, California. Plaintiff Coulter previously
14 lived in China for approximately five years, where he studied at Sichuan University and
15 worked in marketing. While in China, Plaintiff Coulter used WeChat as his main method
16 of communication to connect with friends and professional contacts. Now in the U.S., one
17 of Plaintiff Coulter’s professional goals is to bridge the gap between China and the U.S.
18 with regard to law and business. At Hastings, Plaintiff Coulter founded the Asian Law and
19 Business Association, through which he formed a partnership with the American Chamber
20 of Commerce (“AmCham”) in Southwest China. Each year, Plaintiff Coulter drafts two
21 chapters of AmCham’s annual white paper on U.S. business in China with his colleagues
22 in both countries. WeChat is central to Plaintiff Coulter’s annual collaboration and
23 remains the only way for him to connect with many of his professional contacts and
24 friends in China. Plaintiff Coulter relies on WeChat to build upon his professional career
25 which straddles law and business in the U.S. and China. Without WeChat, Plaintiff
26 Coulter would lose access to many of the relationships that he has built throughout his
27 studies and career.
28                 23.   Plaintiff Xiao Zhang is a Chinese citizen with a valid visa residing in

     [3655890.6]                                   7                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 9 of 48




 1 Houston, Texas. She is employed as an engineer and founded a nonprofit organization
 2 known as Hita Education Foundation that supports underserved students at the high school
 3 in her hometown in China. Plaintiff Zhang uses WeChat to speak with administrators,
 4 teachers, parents of school children, and to help identify underserved Chinese students who
 5 would benefit from the program. Plaintiff Zhang’s nonprofit organization currently sends
 6 donations of 300 yuan (approximately $43 dollars) to seven students per month to pay for
 7 meals and school supplies. Plaintiff Zhang also uses WeChat to transfer the funds to each
 8 individual student, and WeChat is her exclusive means to connect with her Chinese-
 9 speaking family members and friends, domestic or abroad.
10                 24.   Plaintiff Fangyi “Amy” Duan is a Chinese citizen with a valid visa, and
11 resides in Santa Clara, California. Plaintiff Duan is employed as the chief executive
12 officer of Plaintiff Chihuo Inc. (“Chihuo”), a corporation that is dually registered in both
13 California and Delaware.
14                 25.   Plaintiff Chihuo is a media and online retailer that creates content regarding
15 Chinese restaurants and cuisine for people residing in the United States. Plaintiff Chihuo
16 provides U.S. based merchants an e-commerce platform for targeting Chinese-speaking
17 consumers. Plaintiff Chihuo serves its customers by providing targeted marketing and
18 advertising services online. Plaintiff Chihuo delivers its targeted advertising and
19 marketing services primarily on several WeChat official accounts through the app’s
20 various functions, including WeChat Moments. Plaintiff Chihuo employs or contracts
21 with approximately thirty people as part of its business. Plaintiff Chihuo’s WeChat
22 accounts cover 14 major metropolitan areas in the United States and are enjoyed by more
23 than 640,000 readers.
24                 26.   Plaintiff Jinneng Bao is a United States permanent resident and lives in
25 Nassau County, New York. He is self-employed and runs several businesses including a
26 construction company primarily serving Chinese-speaking clients in New York. Plaintiff
27 Bao actively attends a Chinese church in New York and participates in Bible studies
28 regularly on WeChat. His Bible study group consists of mostly Chinese-speaking

     [3655890.6]                                   8                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 10 of 48




 1 members. Due to the pandemic, Plaintiff Bao’s Bible study group has stopped meeting in
 2 person, and WeChat is the only way the group currently maintains communications with
 3 one another.
 4                 27.     Defendant Donald J. Trump (“President Trump”) is the President of the
 5 United States. He is sued in his official capacity. In that capacity, he issued the Executive
 6 Order challenged in this suit and authorized the issuance of the Identification challenged in
 7 this suit.
 8                 28.     Defendant Wilbur Ross (“Secretary Ross”) is the United States Secretary of
 9 Commerce. He is sued in his official capacity. In the Executive Order, the Secretary is
10 authorized to take actions, including adopting rules and regulations, to implement the
11 Executive Order. The Secretary exercised this authority on September 18, 2020, when he
12 issued the Identification prohibiting various transactions related to WeChat.
13                                        FACTUAL ALLEGATIONS
14                 A.      WeChat Capabilities
15                 29.     WeChat is one of the most popular messaging applications in the world, with
16 a monthly user base of more than 1 billion people.9 Nearly every person in China with an
17 online presence has at least one WeChat account, and over one-third of them spend four
18 hours or more on the app every day—making WeChat an indispensable part of many
19 peoples’ lives and work.10
20                 30.     Though WeChat began as a messaging service, it is now a “super-app” that
21 serves a multitude of communicative needs, including making telephone calls, video
22 conferencing, sharing photos, commenting on other users’ posts, making payments, and
23 still other purposes.11
24
     9
25   Arjun Kharpal, Everything you need to know about WeChat—China’s billion-user
   messaging app, CNBC (Feb. 3, 2019), https://www.cnbc.com/2019/02/04/what-is-wechat-
26 china-biggest-messaging-app.html.
   10
      Li Yuan, To Cover China, There’s No Substitute for WeChat, N.Y. TIMES (Jan. 9,
27 2019), https://www.nytimes.com/2019/01/09/technology/personaltech/china-wechat.html
28 11 Bani Sapra, This Chinese super-app is Apple’s biggest threat in China and could be a

     [3655890.6]                                      9                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 11 of 48




 1                 31.     One of WeChat’s primary uses is the app’s messaging capabilities, which
 2 include both text and voice messaging. Messaging through WeChat is the preferred
 3 method of communication in China, even when doing business. Through the app’s
 4 messaging capabilities, users can have numerous ongoing conversations at one time, and
 5 can also set up group texts within a family, a business, or among friends, to communicate
 6 with the whole group simultaneously.
 7                 32.     WeChat also has capabilities to make voice and video calls. WeChat users
 8 often choose to make voice calls within the app rather than through their cellular telephone
 9 provider because it is more convenient. Group voice conference calls and video chats—
10 comparable to Zoom video group calls—can also be easily made on WeChat.
11                 33.     WeChat includes a feature called “Moments” through which users can
12 upload photos, videos, share news articles, and compose text. WeChat users can comment
13 on or like posts, similar to the capabilities of apps like Facebook or Instagram.
14                 34.     WeChat also supports many integrated services, such as banking and ride-
15 sharing, so that users do not need to use a separate app to get those services. Some
16 companies have launched “mini-programs” within WeChat instead of standalone apps,
17 making it more convenient for WeChat users to use their services.
18                 35.     WeChat has increasingly been adopted by older age groups in China,
19 including a significant percentage of those over 60.12 Even older users in their 70s use
20 WeChat at high levels for messaging, voice calls, reading articles, and making payments.13
21                 B.      WeChat Usage in the United States
22                 36.     There are approximately 19 million daily active WeChat users in the United
23
24 blueprint for Facebook’s future. Here’s what it’s like to use WeChat, which helps a billion
   users order food and hail rides, BUSINESS INSIDER (Dec. 21, 2019),
25 https://www.businessinsider.com/chinese-superapp-wechat-best-feature-walkthrough-
   2019-12.
26 12
      Clark Boyd, The Silver Lining: WeChat and China’s Over-60s, MEDIUM (Sept. 3, 2020),
27 https://medium.com/swlh/the-silver-lining-wechat-and-chinas-over-60s-168b193fb516.
   13
      Mansoor Iqbal, WeChat Revenue and Usage Statistics, BUSINESS OF APPS (updated
28 July 30, 2020), https://www.businessofapps.com/data/wechat-statistics/.

     [3655890.6]                                     10                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 12 of 48




 1 States.14 WeChat is very widely used among Chinese speakers in the United States, many
 2 of whom do not own personal computers and rely on the WeChat mobile app to
 3 communicate.15 WeChat is the dominant method for anyone in the United States who
 4 regularly communicates with people in China because it is free, is more convenient, and
 5 has better reception than traditional telephone calls. WeChat is used in the United States
 6 not only to keep in touch with friends and family, but also academics, professionals, and
 7 business people to discuss matters of professional importance.
 8                 37.   In the United States, the vast majority of the Chinese-speaking population
 9 uses WeChat, creating network effects that encourage others to join and participate lest
10 they be cut off entirely from family, friends, and business circles.16 Almost all Chinese-
11 speaking immigrants who have come to the United States since 2011 brought their WeChat
12 accounts with them from China, where they built extensive networks of contacts prior to
13 immigrating. In order to maintain their networks among the Chinese-speaking community,
14 these individuals need to continue using WeChat rather than mainstream Western social
15 media platforms such as Facebook, WhatsApp, or Twitter. This is because all of these
16 platforms—and many others used in the United States—are not available in China. This is
17 also true for Chinese-speaking immigrants who came to the United States before 2011 and
18 now depend on WeChat to maintain connections with contacts in both the United States
19 and in China. Simply put, WeChat is irreplaceable because no other app has anywhere
20 near the same number of users and engagement among the Chinese-speaking community,
21 both in the United States and abroad. If WeChat were banned in the United States,
22
   14
      Krystal Hu, WeChat U.S. ban cuts off users link to families in China, REUTERS (Aug. 7,
23 2020), https://www.reuters.com/article/us-usa-tencent-holdings-wechat-ban/wechat-us-
   ban-cuts-off-users-link-to-families-in-china-
24 idUSKCN253339#:~:text=In%20the%20past%20three%20months,according%20to%20an
   alytics%20firms%20Apptopia.
25 15
      Gustavio Lopez, Neil G. Ruiz, and Eileen Patten, Key facts about Asian Americans, a
26 diverse  and growing population, PEW RESEARCH CENTER (Sept. 8, 2017),
   https://www.pewresearch.org/fact-tank/2017/09/08/key-facts-about-asian-americans/.
27 16 Mohit Mittal, WeChat—The One App That Rules Them All, HARVARD BUSINESS
   SCHOOL DIGITAL INITIATIVE (Aug. 25, 2017), https://digital.hbs.edu/innovation-
28 disruption/wechat%E2%80%8A-%E2%80%8Athe-one-app-rules/.

     [3655890.6]                                  11                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 13 of 48




 1 Plaintiffs’ WeChat networks would not simply migrate to another platform—they would
 2 evaporate.
 3                 38.   The WeChat mobile app in particular has become an essential part of
 4 Chinese and Chinese-American life in the United States. The vast majority of WeChat
 5 users in the United States use the app through their mobile phones. Many WeChat users in
 6 the United States do not own personal computers, and rely exclusively on the WeChat
 7 mobile app to maintain contact with their personal, professional, political, and religious
 8 communities. Even those users who do own a personal computer depend on the
 9 availability of the WeChat mobile app, because so many of the people with whom they
10 communicate—even those located in the United States—rely on their mobile phones to
11 access and use WeChat.
12                 39.   WeChat users in the United States use the app to communicate within
13 Chinese-American communities in the United States and with Chinese speakers throughout
14 the world. Without access to WeChat, users in the United States will be cut off from their
15 cultural community in the U.S. and will lose the main line of communication they have
16 with family and friends thousands of miles away. Plaintiffs Peng, Zhang, Bao, and Fang
17 all use WeChat regularly while living in the United States to communicate with their aging
18 parents or other family members who reside in China.
19                 40.   The importance of WeChat to Chinese Americans cannot be overstated
20 because a significant portion of these individuals speak little or no English. According to a
21 study by the Pew Research Center, 41% of the Chinese population in the United States are
22 not English proficient.17 Accordingly, a blanket prohibition on WeChat means that
23 millions of individuals in the United States will be unable to find a comparable substitute
24 on apps such as Facebook, which are designed for English-speaking users and primarily
25 have English-speaking user networks within the United States.
26
27   17
     English proficiency of Chinese population in the U.S., PEW RESEARCH CENTER (July 6,
   2017), https://www.pewsocialtrends.org/chart/english-proficiency-of-chinese-population-
28 in-the-u-s/.

     [3655890.6]                                  12                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 14 of 48




 1                 41.   WeChat users in the United States use the app to engage in, organize, and
 2 publicize religious and cultural practices. For instance, various churches with primarily
 3 Chinese congregants have WeChat profiles and stream their services online.18 The Church
 4 of Jesus Christ of Latter-Day Saints uses WeChat to reach Chinese-American members
 5 and potential congregants within China.19 WeChat users in the United States attend and
 6 participate in religious services or events, such as funerals, weddings, or other gatherings
 7 through the app. Plaintiff Jinneng Bao relies on WeChat exclusively to attend regular
 8 Bible studies hosted by his Chinese church in New York. WeChat users in the United
 9 States organize and celebrate various religious and cultural holidays through their activity
10 in WeChat groups. They post Moments about holidays such as the Chinese New Year, the
11 Mid-Autumn Moon Festival, Ching Ming Festival (when Chinese people around the world
12 visit the tombs of their departed loved ones), and the Duan Wu Festival (popularly known
13 in the U.S. as the day when Chinese communities host dragon boat races). Because events,
14 educational or celebratory, are frequently discussed and transmitted through social
15 networks on WeChat, users rely on WeChat to learn about and celebrate religious and
16 cultural events with their community members online.
17                 42.   In the United States, WeChat users organize around political causes through
18 the app. For instance, many WeChat groups were used to organize, campaign, and raise
19 funds in the 2016 presidential election, and users in the United States have similarly used
20
21
     18
22      Feng Long, Leveraging Tech for Chinese Evangelism, SIERRAPACIFIC (May 15, 2020),
     https://www.undeniableblessing.org/blog/Leveraging-Tech-for-Chinese-Evangelism
23   (Oakland pastor who uses WeChat); MID-HUDSON CHINESE CHRISTIAN CHURCH (NY),
     https://www.mhccc.org/ (last visited Aug. 20, 2020); BRENTWOOD BAPTIST CHURCH (TN)
24   https://brentwoodbaptist.com/chinese/ (last visited Aug. 20, 2020).
     19
        THE CHURCH OF JESUS CHRIST OF LATTER-DAY-SAINTS IN CHINA,
25   https://www.churchofjesuschrist.org/China (last visited Aug. 20, 2020) (see Frequently
     Asked Questions by Church Leaders, Can Church leaders/members outside China keep in
26   touch with Chinese members baptized in their brand/ward after those Chinese members
     return to China? Email? WeChat? Letters?); James Griffiths, This US Church with
27   Expansion in its DNA Wants to Open a Temple in China, CNN (Hong Kong) (Jun. 11,
     2020, https://www.cnn.com/2020/06/06/asia/mormon-church-latter-day-saints-china-intl-
28   hnk/index.html.
     [3655890.6]                                  13                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 15 of 48




 1 WeChat to support candidates in the 2020 presidential election cycle.20 Plaintiff Peng is an
 2 active member of several WeChat groups that discuss issues pertaining to the U.S. 2020
 3 election and publish information on how to become a registered voter. Asian-Americans
 4 who organized to oppose a Democrat-backed ballot initiative in California, which would
 5 have reversed the state’s ban on race-conscious admissions, did so primarily through
 6 WeChat.21 Organizations and causes wanting to reach Chinese Americans use WeChat
 7 groups to raise awareness about demonstrations, spread voter education materials, and
 8 campaign for various candidates.
 9                 43.   WeChat is integral for the spread of current events and news within Chinese
10 communities. WeChat users rely on the app to read about current events and the news,
11 including in media from the United States, China, and around the world. Plaintiffs Zhang
12 and Peng frequently use WeChat to read, share, receive, and respond to news items that
13 their WeChat contacts post to their Moments. Plaintiffs then comment, like, and share
14 various news items that they receive from their WeChat contacts. Journalists who cover
15 issues pertaining to China and Chinese communities rely on WeChat to investigate issues
16 and communicate with people to interview. Large Chinese-language newspapers in the
17 U.S., such as Sing Tao Daily and World Journal, publish news stories through their
18 WeChat accounts.
19                 44.   Government entities in areas with significant numbers of Chinese
20 immigrants or Chinese Americans use WeChat as a method of communicating with their
21 constituents. For instance, the police department in Alhambra, California began using
22 WeChat in 2015 to provide updates about local law enforcement efforts.22 The cities of
23
     20
24      See Wanning Sun, Why Trump’s WeChat ban does not make sense—and could actually
     cost him Chinese votes, THE CONVERSATION (Aug. 10, 2020),
25   https://theconversation.com/why-trumps-wechat-ban-does-not-make-sense-and-could-
     actually-cost-him-chinese-votes-144207.
26   21
        Alia Wong, The App at the Heart of the Movement to End Affirmative Action, THE
     ATLANTIC (Nov. 20, 2018), https://www.theatlantic.com/education/archive/2018/11/asian-
27   americans-wechat-war-affirmative-action/576328/.
     22
28      Ashley Fan, Some San Gabriel Valley Communities Could Be Seriously Affected by

     [3655890.6]                                  14                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 16 of 48




 1 Arcadia, San Gabriel, and Monterey Park in California have official WeChat accounts,
 2 which allow them to communicate with Chinese-speaking populations in their own
 3 language.23 Local governments have used WeChat messaging as a way to send emergency
 4 notifications and provide public notice for local governance proposals.
 5                 45.   During the COVID-19 pandemic, WeChat users have relied even more on
 6 the app to communicate and organize within their communities. In February 2020,
 7 volunteers in the Bay Area used WeChat to organize and send medical supplies to Wuhan,
 8 China at the start of the worldwide pandemic.24 As travel restrictions emerged in the
 9 United States, WeChat users relied on the app in order to communicate with family
10 members that they cannot visit in person in their home towns, in other areas of the United
11 States, and around the world. People in the United States use the app to visit with elderly
12 loved ones in nursing homes and hospitals, as well as with COVID-19 patients who cannot
13 be visited in person due to pandemic-related restrictions. Information about the pandemic,
14 including regarding COVID-19 testing, prevention methods, and government responses to
15 the pandemic, are broadly shared and discussed in the United States through WeChat
16 groups and posts. For instance, a local police department in California posted information
17 about times and locations for drive-up and walk-up COVID-19 testing on its WeChat
18 profile. Similarly, doctors used WeChat extensively to spread information on the
19
   Trump’s WeChat Ban, SAN GABRIEL VALLEY TRIB. (Aug. 10, 2020),
20 https://www.sgvtribune.com/2020/08/10/how-trumps-wechat-ban-could-disrupt-life-in-
   the-san-gabriel-valley/; Josie Huang, Alhambra Police Use WeChat as Bridge to Chinese
21 Immigrants, KPCC (Jan. 20, 2015),
   https://www.scpr.org/blogs/multiamerican/2015/01/20/17819/alhambra-police-join-
22 wechat-to-chinese/.
23 23 Ashley Fan, Some San Gabriel Valley Communities Could Be Seriously Affected by
   Trump’s WeChat Ban, SAN GABRIEL VALLEY TRIB. (Aug. 10, 2020),
24 https://www.sgvtribune.com/2020/08/10/how-trumps-wechat-ban-could-disrupt-life-in-
   the-san-gabriel-valley/; Christopher Yee, How this 32-year-old Interpreter Became
25 Alhambra’s Weibo, WeChat Guru, SAN GABRIEL VALLEY TRIB. (Jul. 14, 2016, updated
   Aug. 30, 2017), https://www.sgvtribune.com/2016/07/14/how-this-32-year-old-interpreter-
26 became-alhambras-weibo-wechat-guru/.
   24
      Devin Katayama, Ericka Cruz Guevarra & Alan Montecillo, “‘That’s Where I Grew
27 Up’: The Wuhan Natives Organizing Aid from the Bay, KQED (Feb. 19, 2020),
   https://www.kqed.org/news/11802206/thats-where-i-grew-up-the-wuhan-natives-
28 organizing-aid-from-the-bay.

     [3655890.6]                                  15                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 17 of 48




 1 prevention of COVID-19 in the Chinese communities in Sacramento, California.25
 2 Organizations, such as Plaintiff Peng’s MHACC, make vital mental health programs
 3 available to their communities through WeChat, in a world where people are struggling
 4 with the long-term isolation associated with the pandemic.
 5   DEFENDANTS’ EXECUTIVE ORDERS AND IMPLEMENTING REGULATIONS
 6                 A.      Executive Order 13873
 7                 46.     Prior to the issuance of the Executive Order challenged by this lawsuit, on
 8 May 15, 2019, President Trump issued Executive Order 13873, titled “Securing the
 9 Information and Communications Technology Services Supply Chain.” 84 Fed. Reg.
10 22689 (May 15, 2019). Executive Order 13873 declares a national emergency with respect
11 to the threat posed by unidentified “vulnerabilities in information and communications
12 technology and services[.]”
13                 47.     According to this Order, these unidentified vulnerabilities constitute an
14 “unusual and extraordinary threat to the national security, foreign policy, and economy of
15 the United States,” due in part to the “unrestricted acquisition or use in the United States of
16 information and communications technology or services designed, developed,
17 manufactured, or supplied by persons owned by, controlled by, or subject to the
18 jurisdiction of foreign adversaries[.]” The threat, according to the May 15, 2019 Order,
19 “exists both in the case of individual acquisitions or uses of such technology or services,
20 and when acquisitions or uses of such technologies are considered as a class.” Executive
21 Order 13873 does not identify specific countries or companies that pose a national security
22 threat.
23                 48.     Under the National Emergencies Act, this national emergency would have
24 terminated automatically after one year unless the President renewed it before that
25 termination. See 50 U.S.C. § 1622(d). President Trump extended Executive Order 13873
26
27   25
     Theodora Yu, To Combat Coronavirus, These Doctors Are Helping Sacramento’s
   Chinese Community on WeChat, SAC. BEE (Feb. 27, 2020), https://www.sacbee.com/latest-
28 news/article240662256.html.

     [3655890.6]                                     16                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 18 of 48




 1 for another year on May 13, 2020. See 85 Fed. Reg. 29321 (May 13, 2020). In his notice
 2 of the extension, the President provided no explanation for why the national emergency
 3 “must continue” other than a conclusory assertion that the threat identified in his original
 4 emergency declaration “continues to pose an unusual and extraordinary threat to the
 5 national security, foreign policy, and economy of the United States.” Id.
 6                 B.      Executive Order 13943
 7                 49.     More than fourteen months after the President declared this national
 8 emergency, President Trump issued Executive Order 13943, titled “Addressing the Threat
 9 Posed by WeChat, and Taking Additional Steps to Address the National Emergency with
10 Respect to the Information and Communications Technology and Services Supply Chain.”
11 85 Fed. Reg. 48641 (Aug. 6, 2020). Executive Order 13943 states that WeChat
12 “automatically captures vast swaths of information from its users,” and that the data
13 collected by WeChat “threatens to allow the Chinese Communist Party access to
14 Americans’ personal and proprietary information.” According to the Executive Order, the
15 data collected by WeChat also “captures the personal and proprietary information of
16 Chinese nationals visiting the United states, thereby allowing the Chinese Communist
17 Party a mechanism for keeping tabs on Chinese citizens who may be enjoying the benefits
18 of a free society for the first time in their lives.” The Executive Order also warns that
19 WeChat “may also be used for disinformation campaigns that benefit the Chinese
20 Communist Party.”
21                 50.     Executive Order 13943 does not declare a new national emergency. Rather,
22 it asserts that the “threat” posed by WeChat is “similar to” the threat posed by other
23 Chinese-owned technology companies, such as TikTok, which the President took action
24 against pursuant to his purported emergency powers under the International Emergency
25 Economic Powers Act (“IEEPA”). See Executive Order 13942, 85 Fed. Reg. 48637
26 (Aug. 6, 2020). The Executive Orders regulating WeChat and TikTok—both issued on the
27 same day—rely on powers purportedly made available by the national emergency declared
28 in Executive Order 13873, issued over a year earlier on May 15, 2019.

     [3655890.6]                                     17                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 19 of 48




 1                 51.   Several sections of Executive Order 13943 purport to alter the legal rights
 2 and obligations of private parties. Section 1(a) states that “any transaction that is related to
 3 WeChat by any person” will be “prohibited beginning 45 days after the date of this
 4 order[.]” Section 1(a) further prohibits, beginning 45 days from the date of the Order,
 5 transactions with Tencent, WeChat’s parent company, and any subsidiaries of Tencent that
 6 are “identified by the Secretary of Commerce[.]” Section 2(a) states that “[a]ny
 7 transaction… that evades or avoids, has the purpose of evading or avoiding, causes a
 8 violation of, or attempts to violate the prohibition set forth in this order is prohibited.”
 9 Section 2(b) further prohibits “[a]ny conspiracy formed to violate any of the prohibitions
10 set forth in this order.” Section 3 purports to strip persons subject to the prohibitions in
11 Sections 1(a) and 2 of any right to notice of the specific conduct being prohibited.
12                 52.   Executive Order 13943, by its terms, applies not only to WeChat and its
13 parent company Tencent, but also to the millions of American individuals, groups,
14 businesses, organizations, churches and government agencies, that use WeChat every day
15 to communicate, learn, speak, read, publish, organize, advertise, run a business, and meet
16 friends and family in their personal, professional and business lives. While “transaction”
17 is not defined in the Executive Order, it does make clear that it applies to “any United
18 States citizen, permanent resident alien, entity organized under the laws of the United
19 States or any jurisdiction within the United States (including foreign branches), or any
20 person in the United States.” Id. § 4(c). And “entity” is further defined to mean a
21 government or instrumentality of such government, partnership, association, trust, venture,
22 corporation, group, subgroup, or other organization, including an international
23 organization.” Id. § 4(b).
24                 53.   Two other sections of Executive Order 13943 direct the Secretary of
25 Commerce to take additional action: Section 1(c) directs the Secretary, within 45 days of
26 August 6, to “identify the transactions subject to subsection [1](a).” Section 5 authorizes
27 the Secretary to “take such actions, including adopting rules and regulations, and to
28 employ all powers granted to me by IEEPA as may be necessary to implement this order.”

     [3655890.6]                                  18                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 20 of 48




 1 The Executive Order specifically mentions the popular use of WeChat to pay for purchases
 2 or to transfer money or to accept or make payments for their businesses from or to another
 3 user, as the basis to relieve the Secretary of Commerce of any responsibility to give “prior
 4 notice” to them “of measures to be taken” because advance notice “would render those
 5 measures ineffectual.” Id. § 3. It is unclear whether this section permits the Secretary to
 6 freeze or seize monies belonging to WeChat users in the U.S. without notice.
 7                 54.     Under the Executive Order, WeChat users who engage in a prohibited
 8 transaction may be prosecuted under the IEEPA, which provides for civil penalties of
 9 $250,000 or twice the amount of the transaction at issue, and criminal penalties of up to $1
10 million plus 20 years in prison. See 50 U.S.C. § 1705(b)-(c).
11                 C.      The Secretary of Commerce’s Identification of Prohibited Transactions,
                           and Intent to Ban WeChat
12
13                 55.     On September 18, 2020, the Commerce Department released its
14 “Identification of Prohibited Transactions to Implement Executive Order 13943” (the
15 “Identification”).
16                 56.     The Identification sets forth eleven defined terms and identifies seven
17 “transactions” to be prohibited pursuant to the Executive Order.
18                 57.     For example, the Identification defines “person” as “an individual or entity.”
19                 58.     The Identification also defines “Transaction” to mean “any acquisition,
20 importation, transfer, installation, dealing in, or use of any information and
21 communications technology or service.”
22                 59.     The Identification states that the following transactions are prohibited by
23 Executive Order 13943:
24                         a.     “1. Any provision of services to distribute or maintain the WeChat
25 mobile application, constituent code, or mobile application updates through an online
26 mobile application store, or any online marketplace where mobile users within the land or
27 maritime borders of the United States and its territories may download or update
28 applications for use on their mobile devices;

     [3655890.6]                                     19                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 21 of 48




 1                       b.     “2. Any provision of internet hosting services enabling the
 2 functioning or optimization of the WeChat mobile application, within the land and
 3 maritime borders of the United States and its territories;
 4                       c.     “3. Any provision of content delivery services enabling the
 5 functioning or optimization of the WeChat mobile application, within the land and
 6 maritime borders of the United States and its territories;
 7                       d.     “4. Any provision of directly contracted or arranged internet transit or
 8 peering services enabling the functioning or optimization of the WeChat mobile
 9 application, within the land and maritime borders of the United States and its territories;
10                       e.     “5. Any provision of services through the WeChat mobile application
11 for the purpose of transferring funds or processing payments to or from parties within the
12 land or maritime borders of the United States and its territories;
13                       f.     “6. Any utilization of the WeChat mobile application’s constituent
14 code, functions, or services in the functioning of software or services developed and/or
15 accessible within the land and maritime borders of the United States and its territories; or
16                       g.     “7. Any other transaction that is related to WeChat by any person, or
17 with respect to any property, subject to the jurisdiction of the United States, with Tencent
18 Holdings Ltd., or any subsidiary of that entity, as may be identified at a future date under
19 the authority delegated under Executive Order 13943.”
20                 60.   In short, the Identification sets forth a de facto ban of WeChat in the United
21 States.
22                 61.   On September 18, 2020, multiple Administration officials confirmed the
23 purpose and intent of the Identification as being the eventual, complete prohibition of any
24 use of WeChat in the United States.
25                 62.   For example, on September 18, 2020, Secretary of Commerce Wilbur Ross
26 stated on Fox Business News that “For all practical purposes, [WeChat] will be shut down
27 in the U.S., but only in the U.S. as of midnight on Monday by the Commerce Department
28

     [3655890.6]                                  20                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 22 of 48




 1 rule.”26
 2                 63.   Mr. Ross also stated that “WeChat is essentially a funds transfer and
 3 payment processing mechanism.” This is incorrect, as several of WeChat’s most important
 4 functions involve social networking and other communications, both in China and in the
 5 United States. The version of WeChat that is accessible in the United States does not
 6 allow users to transfer funds unless both parties to the transaction already have Chinese
 7 bank accounts.
 8                 64.   The Secretary’s mischaracterization demonstrates the government’s lack of
 9 investigation and understanding of the software that it has now banned.
10                 65.   In a televised interview on Friday, September 18, 2020, the Secretary of
11 Commerce stated that it “is our fear” that WeChat is “taking data from the American
12 public and sending it to China.” But the Secretary provided no examples of “data” being
13 “sen[t]… to China” or how the mere transmission of “data” to China constitutes a national
14 security threat.27
15                 66.   Also on September 18, 2020, a separate statement from an anonymous
16 “senior Commerce official” to a reporter for the technology publication CNET appears to
17 confirm that the Administration has no evidence whatsoever of private data being
18 harvested by WeChat in the United States. “Whether we have any evidence, domestically,
19 of these particular apps taking data is missing the point,” according to this official, because
20 the Administration “know[s] what the Chinese government’s intent is here in the United
21 States.”28
22                 67.   On the same day, another senior Trump administration official told CNBC
23
24   26
        Megan Henney, Trump Administration to Ban Americans from Downloading TikTok,
     WeChat on Sunday, FOX BUSINESS (Sept. 18, 2020),
25   https://www.foxbusiness.com/politics/trump-administration-to-ban-americans-from-
     downloading-tiktok-wechat.
26   27
        Id.
27   28
        September 18, 2020 CNET article titled “TikTok, WeChat downloads will be barred
     from US starting Sunday,” Available at: https://www.cnet.com/news/tiktok-wechat-
28   downloads-will-be-barred-from-us-starting-sunday.
     [3655890.6]                                  21                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 23 of 48




 1 that, as a result of Executive Order 13943 and the Identification, WeChat is “dead in the
 2 United States.”29
 3                 68.   In a September 17, 2020 Memorandum for the Secretary of Commerce from
 4 John K. Costello, Deputy Assistant Secretary for Intelligence and Security (“Decision
 5 Memo”), the Commerce Department acknowledged that the prohibitions in the
 6 Identification were drafted to prevent transmission of U.S. user data by the WeChat app.
 7                 69.   In September 2020, after the President issued Executive Order 13943 but
 8 before the Secretary issued the Identification, the Department of Homeland Security’s
 9 Cybersecurity and Infrastructure Agency (“CISA”) recommended that Defendants issue a
10 far narrower prohibition aimed at preventing the use of WeChat on the devices of State,
11 Local, Tribal, and Territorial partners and critical infrastructure operators. Defendants
12 rejected the advice of their own intelligence agency in favor of a sweeping ban that will
13 effectively “shut down” WeChat in the United States.30
14                 70.   In August and September 2020, after the President issued Executive Order
15 13943 but before the Secretary issued the Identification, representatives for Tencent
16 attempted to negotiate an agreement with the Commerce Department that would obviate
17 the purported need for Defendants’ WeChat ban. Among other mitigation measures,
18 Tencent offered to create a new U.S. version of WeChat; to deploy specific security
19 measures to protect the U.S. version’s source code; to partner with a U.S. cloud provider
20 for user data storage; to manage the U.S. version through a U.S.-based entity with a
21 governance structure approved by the U.S. government; and to provide the U.S.
22 government with regular compliance audits and notifications, as well as authority to
23
24   29
        Eamon Javers and Kevin Stankiewicz, TikTok Deal Still Has a Chance but WeChat
25   ‘Dead’ in the U.S., says Senior Administration Official, CNBC (Sept. 18, 2020),
     https://www.cnbc.com/2020/09/18/tiktok-deal-still-has-a-chance-but-wechat-dead-in-the-
26   us-says-senior-administration-official.html
     30
        Megan Henney, Trump Administration to Ban Americans from Downloading TikTok,
27   WeChat on Sunday, FOX BUSINESS (Sept. 18, 2020),
     https://www.foxbusiness.com/politics/trump-administration-to-ban-americans-from-
28   downloading-tiktok-wechat
     [3655890.6]                                  22                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 24 of 48




 1 approve management and personnel with access to user data.
 2                 71.     Defendants rejected Tencent’s proposals to mitigate Defendants’ purported
 3 concerns about data privacy and national security, opting instead to impose the
 4 prohibitions in the Secretary’s Identification, which Defendant Ross himself has stated will
 5 “shut down” WeChat in the United States once implemented.31
 6                 72.     At least one of Defendants’ rationales for rejecting Tencent’s mitigation
 7 proposals and the recommendations of CISA is rooted in Defendants’ disapproval of the
 8 supposed “propaganda” that WeChat users exchange on the platform, which Defendants
 9 believe benefits the Chinese Communist Party.
10                 73.     Journalists have likewise understood the Executive Order and Identification
11 as a complete ban on the use of WeChat. On September 18, 2020, the New York Times
12 reported: “Trump Administration to Ban TikTok and WeChat From U.S. App Stores.”32
13 The Wall Street Journal reported: “U.S. Bans Chinese Apps TikTok and WeChat, Citing
14 Security Concerns.” CNBC reported: “Trump to block downloads of TikTok, WeChat on
15 Sunday,” and noted that “WeChat is considered dead in the U.S.”33 And the Associated
16 Press reported: “US bans WeChat, TikTok from app stores, threatens shutdowns,” saying
17 that the move could “effectively wreck the operation of both … services for U.S. users.”34
18                 D.      Purported Authority for the Executive Order and Identification
19                 74.     Both Executive Order 13873 and Executive Order 13943 cite the National
20 Emergencies Act (“NEA”) and the IEEPA as providing the legal authority for the
21
22   31
        Id.
23   32
        Ana Swanson, David McCabe, and Jack Nicas, Trump Administration to Ban TikTok
     and WeChat from U.S. App Stores, N.Y. TIMES (Sept. 18, 2020),
24   https://www.nytimes.com/2020/09/18/business/trump-tik-tok-wechat-ban.html..
     33
25      Steve Kovach, Trump to Block Downloads of TikTok, WeChat on Sunday, CNBC (Sept.
     18, 2020), https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tiktok-
26   wechat-on-sunday-officials-tell-reuters.html.
     34
        Tali Arbel, Matt O’Brien, and Matt Ott, US Bans WeChat, TikTok from App Stores,
27   Threatens Shut Downs, U.S. NEWS & WORLD REPORT (Sept. 18, 2020),
     https://www.usnews.com/news/business/articles/2020-09-18/us-banning-use-of-wechat-
28   tiktok-for-national-security.
     [3655890.6]                                     23                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 25 of 48




 1 President’s and the Secretary’s actions. The IEEPA and the NEA were both passed in
 2 order to limit the President’s emergency powers.35
 3                       1.    The National Emergencies Act
 4                 75.   The NEA, Pub. L. No. 94-412, 90 Stat. 1255, codified at 50 U.S.C. §§ 1601-
 5 1651, was enacted by Congress in 1976 to rein in, rather than expand, the power of the
 6 president. The NEA was designed to “insure” that the president’s “extraordinary”
 7 emergency powers would “be utilized only when emergencies actually exist, and then,
 8 only under safeguards of congressional review.” S. Rep. No. 94-1168, at 2 (1976).
 9                 76.   To this end, the NEA allows the President to utilize emergency powers
10 authorized by Congress in other federal statutes only when there is a national emergency
11 that has been declared in accordance with specific statutory requirements. 50 U.S.C.
12 § 1621.
13                 77.   Among other actions required by the NEA, the President must specify the
14 statutory powers he intends to invoke upon issuing a national emergency. 50 U.S.C.
15 § 1631. He must also publish the declaration of a national emergency in the Federal
16 Register and transmit it to Congress “immediately.” 50 U.S.C. § 1621(a). Every six
17 months thereafter, for as long as the emergency remains in effect, the President must
18 transmit to Congress “a report on the total expenditures incurred by the United States
19 Government during such six-month period which are directly attributable to the exercise of
20 powers and authorities conferred by such declaration.” 50 U.S.C. § 1641(c). Each House
21 of Congress, in turn, must meet at least once every six months following the declaration
22 “to consider a vote on a joint resolution to determine whether that emergency shall be
23 terminated.” 50 U.S.C. § 1622(b). Any national emergency declared by the President
24
25   35
      See IEEPA, Pub. L. 95-223, tit. III (1977) (stating that IEEPA confers “upon the
   President a new set of authorities for use in time of national emergency which are both
26 more limited in scope than [those previously allowed] and subject to procedural
   limitations” (emphasis added)); Jules Lobel, Emergency Power and the Decline of
27 Liberalism, 98 Yale L.J. 1385, 1412 (1989) (the NEA responded to “the twin disasters of
   Vietnam and Watergate” and the sense that “the pendulum had swung too far” toward
28 executive power).

     [3655890.6]                                  24                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 26 of 48




 1 automatically terminates after one year unless the President publishes in the Federal
 2 Register and transmits to Congress a notice that the emergency “is to continue in effect
 3 after such anniversary.” 50 U.S.C. § 1622(d).
 4                       2.    The International Emergency Economic Powers Act
 5                 78.   The IEEPA grants the President limited emergency powers when the
 6 President has declared a national emergency, pursuant to the NEA, with regard to an
 7 “unusual and extraordinary threat, which has its source in whole or in substantial part
 8 outside the United States[.]” 50 U.S.C. § 1701(a). “Any exercise” of the powers granted
 9 by the IEEPA “to deal with any new threat shall be based on a new declaration of national
10 emergency which must be with respect to such threat.” 50 U.S.C. § 1701(b).
11                 79.   The IEEPA does not grant the President unlimited powers during national
12 emergencies. Rather, the statute includes specific limits on the emergency powers it
13 authorizes. Section 1702(b) of the IEEPA states that “[t]he authority granted to the
14 President by [the IEEPA] does not include the authority to regulate or prohibit, directly or
15 indirectly … (1) any postal, telegraphic, telephonic, or other personal communication,
16 which does not involve a transfer of anything of value; (2) donations, by persons subject to
17 the jurisdiction of the United States, of articles, such as food, clothing, and medicine,
18 intended to be used to relieve human suffering …; (3) the importation from any country, or
19 the exportation to any country, whether commercial or otherwise, regardless of format or
20 medium of transmission, of any information or informational materials …; [or] (4) any
21 transactions ordinarily incident to travel to or from any country[.]” 50 U.S.C.
22 § 1702(b)(1)-(4). The IEEPA also requires that the President “consult with Congress
23 before exercising any of the authorities granted by this chapter,” and that the President
24 “immediately transmit to Congress a report” containing certain additional information
25 about the President’s reasons for exercising his emergency powers under the IEEPA and
26 the specific actions he and his subordinates will take in exercising those powers. 50
27 U.S.C. § 1703(a)-(b).
28

     [3655890.6]                                  25                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 27 of 48




 1                 E.      The Executive Order’s Timing Suggests That It Was Issued Not for a
                           Bona Fide National Security Reason But Instead to Further the
 2                         President’s Political Campaign By Inciting Anti-Asian Sentiment
 3                 80.     In the months before the Executive Order and Identification were issued,
 4 President Trump made numerous anti-Chinese statements outside the context of national
 5 security that commentators have described as inciting racial animus against persons of
 6 Chinese descent for political gain. Many of these inflammatory statements have been
 7 made in the context of the President blaming the coronavirus pandemic on China. Instead
 8 of using the official public health terms for the virus and the disease it causes, such as the
 9 “novel coronavirus” and “COVID-19,” President Trump has repeatedly and intentionally
10 referred to the virus causing the current pandemic as the “China virus,” “the Wuhan virus,”
11 “China Flu,” and “Kung-Flu.”36
12                 81.     Facing criticism that these word choices were racist and unfairly subjected
13 Chinese people—including Chinese Americans—to anger and hatred, the White House
14
   36
      See, e.g., Remarks by President Trump in Press Briefing (July 23, 2020),
15 https://www.whitehouse.gov/briefings-statements/remarks-president-trump-press-briefing-
   072320/ (“We’ve had a tremendous week uniting the country in our fight against the
16 China virus”); Donald J. Trump (@realDonaldTrump), TWITTER (Aug. 2, 2020),
   https://twitter.com/realDonaldTrump/status/1289887533250351110 (“Big China Virus
17 breakouts all over the World, including nations which were thought to have done a great
   job. The Fake News doesn’t report this. USA will be stronger than ever before, and
18 soon!”); Donald J. Trump (@realDonaldTrump), TWITTER (Aug. 11, 2020),
   https://twitter.com/realDonaldTrump/status/1293163704188645385 (“More Testing, which
19 is a good thing (we have the most in the world), equals more Cases, which is Fake News
   Gold. They use Cases to demean the incredible job being done by the great men & women
20 of the U.S. fighting the China Plague!”); Donald J. Trump (@realDonaldTrump),
   TWITTER (July 26, 2020),
21 https://twitter.com/realDonaldTrump/status/1287473812733341696 (“Because of my
   strong focus on the China Virus, including scheduled meetings on Vaccines, our economy
22 and much else, I won’t be able to be in New York to throw out the opening pitch for the
   @Yankees on August 15th. We will make it later in the season!”); Donald J. Trump
23 (@realDonaldTrump), TWITTER (Mar. 18, 2020),
   https://twitter.com/realDonaldTrump/status/1240243188708839424 (“I always treated the
24 Chinese Virus very seriously, and have done a very good job from the beginning,
   including my very early decision to close the “borders” from China - against the wishes of
25 almost all. Many lives were saved. The Fake News new narrative is disgraceful & false!”);
   Li Zhou, Trump’s Racist References to the Coronavirus Are His Latest Effort to Stoke
26 Xenophobia, VOX (June 23, 2020), https://www.vox.com/2020/6/23/21300332/trump-
   coronavirus-racism-asian-americans; Colby Itkowitz, Trump Again Uses Racially
27 Insensitive Term to Describe Coronavirus, WASH. POST (Jun. 23, 2020),
   https://www.washingtonpost.com/politics/trump-again-uses-kung-flu-to-describe-
28 coronavirus/2020/06/23/0ab5a8d8-b5a9-11ea-aca5-ebb63d27e1ff_story.html.

     [3655890.6]                                     26                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 28 of 48




 1 press secretary has defended Trump’s dangerous and incendiary language.37 The Anti-
 2 Defamation League has reported an increasing number of hate crimes, including racial
 3 slurs, spitting on, and physical assaults against Asian-Americans in the United States
 4 following the President’s use of these terms, and warned that “Statements by public
 5 officials referring to COVID-19 as the ‘Chinese virus,’ ‘Kung Flu’ or ‘Wuhan Flu’ may be
 6 exacerbating the scapegoating and targeting of the [Asian American and Pacific Islander]
 7 community.”38 The incitement following the President’s statements reminded many in the
 8 Asian American community of the hatred and racial violence focused on persons of Asian
 9 descent after the Japanese auto industry was blamed for major job losses in the American
10 Rust Belt.39
11                 82.   In addition to asserting that the United States’ incidence of COVID-19 is
12 China’s fault, the President has exploited anti-Chinese sentiment as a rallying cry for his
13 reelection campaign. For example, on August 11, 2020, President Trump stated that “[i]f I
14 don’t win the election, China will own the United States. You’re going to have to learn to
15 speak Chinese.”40 President Trump has on numerous occasions mocked the accents of
16 Chinese and Asian-Americans, including those of prominent Asian leaders.41
17
     37
18      Andrew Restuccia, White House Defends Trump Comments on ‘Kung Flu,’ Coronavirus
     Testing, WALL ST. J. (Jun. 22, 2020), https://www.wsj.com/articles/white-house-defends-
19   trump-comments-on-kung-flu-coronavirus-testing-11592867688.
     38
        Reports of Anti-Asian Assaults, Harassment and Hate Crimes Rise as Coronavirus
20   Spreads, ADL BLOG (Jun. 18, 2020), https://www.adl.org/blog/reports-of-anti-asian-
     assaults-harassment-and-hate-crimes-rise-as-coronavirus-spreads.
21   39
        Ali Rogin & Amna Nawaz, ‘We Have Been Through this Before.’ Why Anti-Asian Hate
22   Crimes Are Rising Amid Coronavirus, PBS NEWS HOUR (Jun. 25, 2020),
     https://www.pbs.org/newshour/nation/we-have-been-through-this-before-why-anti-asian-
23   hate-crimes-are-rising-amid-coronavirus.
     40
        Kevin Liptak, Trump Says Americans Will Have to Learn Chinese if Biden Wins, but
24   Offers Little Condemnation of Beijing, CNN (Aug. 11, 2020),
     https://www.cnn.com/2020/08/11/politics/trump-china-biden-learn-chinese/index.html
25   41
        See, e.g., Laura Ma, ‘We want deal!’: Trump fakes Asian accent to mock Chinese and
26   Japanese businessmen at US rally, South China Morning Post (Aug. 26, 2015),
     https://www.scmp.com/news/world/article/1852785/we-want-deal-trump-fakes-asian-
27   accent-mock-chinese-japanese-businessmen; Jennifer Gould and Emily Smith, Trump
     cracks jokes about Equinox scandal, kamikaze pilots at Hamptons fundraiser, N.Y. POST
28   (Aug. 9, 2019), https://nypost.com/2019/08/09/trump-cracks-jokes-about-rent-control-

     [3655890.6]                                  27                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 29 of 48




 1                 83.   Defendants’ animus toward persons of Chinese and Chinese-American
 2 descent is a key reason they have chosen to ban WeChat. Defendants have not imposed
 3 comparable restrictions on software that is not owned and used primarily by persons of
 4 Chinese and Chinese-American descent, even when that software collects similar personal
 5 and private data from users in the United States and shares that data with the Chinese
 6 government. Defendants have not, for example, proposed a comparable ban on Airbnb,
 7 despite their knowledge that Airbnb collects a wide range of private information from
 8 American users and shares that information with the Chinese government.42
 9                 84.   Defendants’ claim that WeChat presents a threat to national security rings
10 hollow. President Trump waited fifteen months after declaring a national emergency
11 related to foreign-owned technology before targeting WeChat. Then, in issuing the
12 Executive Order, he provided an additional month and a half for the Secretary of
13 Commerce to define the “transactions” banned by the Order. Nothing in the administrative
14 record produced in connection with the Secretary’s Identification provided any evidence
15 that WeChat has been used by China to surveil Americans—let alone in a manner that
16 poses a national security threat. Instead, the generalized threats about China that are
17 identified in the administrative record have been known for years. Moreover, the
18 administrative record does not identify any significant event(s) in the intervening one and a
19 half years between the national emergency identified in Executive Order 13873 and the
20 Executive Order banning WeChat ban that would have prompted the need to ban this app
21 in particular or that would justify immediate action. In a December 4, 2020 letter to
22 Plaintiffs’ counsel, Defendants’ counsel indicated that no additional factual materials
23 beyond those included in the administrative record were considered by Defendant Ross or
24
25
   kamikaze-pilots-at-hamptons-fundraiser/ (reporting on Trump “mimicking Japanese and
26 Korean accents”).
   42
      See Dustin Volz and Kirsten Grind, Airbnb Executive Resigned Last Year Over Chinese
27 Request for More Data Sharing, WALL ST. JOURNAL (Nov. 20, 2020),
   https://www.wsj.com/articles/airbnb-executive-resigned-last-year-over-chinese-request-
28 for-more-data-sharing-11605896753.

     [3655890.6]                                  28                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 30 of 48




 1 his subordinates in issuing the Identification.
 2                 85.   President Trump’s assertions of national security threats related to WeChat
 3 are pretextual. Indeed, this is not the only time that President Trump has invoked vague
 4 national security threats related to social media apps for his own political gain. For
 5 example, on December 1, 2020, after Facebook and Twitter engaged in a public awareness
 6 campaign notifying users that President Trump’s claims about the 2020 election include
 7 false claims and disinformation, President Trump stated that Section 230 of the 1996
 8 Communications Decency Act “is a serious threat to our National Security…. Our Country
 9 can never be safe & secure if we allow it to stand.”43
10          THE EXECUTIVE ORDER AND IDENTIFICATION CAUSED MASS
          CONFUSION AND HAVE ALREADY HARMED AND WILL CONTINUE TO
11                            HARM PLAINTIFFS
12                 86.   American law firms have been unable to advise their clients as to the scope
13 of “transactions” that are banned under Executive Order 13943. Multiple prominent law
14 firms in the United States have effectively conceded that they cannot provide guidance
15 about the meaning of the Executive Order, and have speculated that all uses of WeChat
16 could be prohibited. One law firm informed its clients that the “extraordinary breadth and
17 ambiguity” of the Executive Order has “left US companies and many others looking to the
18 Trump Administration for additional clarity[.]”44 Another firm speculated that WeChat
19 “could be pulled out of the app stores and off of American phones …. Companies could
20
21   43
        Jaclyn Diaz, Trump Vows To Veto Defense Bill Unless Shield For Big Tech Is
22   Scrapped, NPR (Dec. 2, 2020), https://www.npr.org/2020/12/02/941019533/trump-vows-
     to-veto-defense-bill-unless-shield-for-big-tech-is-scrapped; see also Cat Zakrzewski, The
23   Technology 202: Trump's misleading claims about Section 230 could last beyond his
     showdown with Congress, THE WASHINGTON POST (Dec. 3, 2020),
24   https://www.washingtonpost.com/politics/2020/12/03/technology-202-trump-misleading-
     claims-about-section-230-could-last-beyond-his-showdown-with-congress/ (This claim
25   particularly was a real head-scratcher for many tech policy observers because there is not a
     clear link between Section 230 and national security, and Trump didn’t explain why he
26   believed it put the country at risk.”).
     44
        Ambassador Charlene Barshefsky, David S. Cohen, Ronald I. Meltzer, David M.
27   Horn & Semira Nikou, New Executive Orders Target Chinese Apps, WILMER HALE,
     (Aug. 10, 2020), https://www.wilmerhale.com/en/insights/client-alerts/20200810-new-
28   executive-orders-target-chinese-apps.
     [3655890.6]                                  29                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 31 of 48




 1 be banned from interacting with the extensive interactive payment network used by
 2 WeChat.”45
 3                 87.   The general public understands the Executive Order itself as prohibiting the
 4 use of WeChat. The University of Kansas, for example, announced on September 15,
 5 2020—before the Secretary issued the Identification—that it would ban the use of WeChat
 6 on all KU-owned computers and the campus network, stating that “KU’s Office of Global
 7 Operations & Security, the Office of the General Counsel and KU Information Technology
 8 have determined that use of WeChat in KU’s business operations and on its networks will
 9 fall within the scope of the executive order’s ban.”46
10                 88.   Even after the Commerce Department issued the Identification, law firms
11 remained confused as to what, exactly, was prohibited. For example, Wilson Sonsini
12 issued a client alert stating that: “The Orders use broad terminology and not all terms are
13 defined. As such, we believe further guidance from the Commerce Department regarding
14 the precise scope of the restrictions set forth in the Orders is necessary.”47 Steptoe &
15 Johnson LLP advised its clients that the “fifth prohibition is particularly broad, and less
16 clear than the others… this provision will likely be a focus of concern within industry and
17 among other stakeholders and would benefit from clarification by the Commerce
18 Department.”48
19
   45
      David A. Kaufman, John Sandweg, David K. Cheng & Rachel S. Winkler,
20 Administration’s Attempt to Delete TikTok and WeChat: Latest Trade Tiff or New Battle,
   NIXON PEABODY (Aug. 7, 2020),
21 https://www.nixonpeabody.com/en/ideas/articles/2020/08/07/administrations-attempt-to-
   delete-tiktok-and-wechat.
22 46
      Blake Ullmann, KU-Owned Computers, Campus Wi-Fi Will Ban Use of WeChat, THE
23 U  NIVERSITY  DAILY KANSAN (Sept. 15, 2020), https://www.kansan.com/news/ku-owned-
   computers-campus-wi-fi-will-ban-use-of-wechat/article_0d3326b8-f76b-11ea-bd4c-
24 dbb1fe3ba1be.html.
   47
      Anne E. Symour, Josephine I. Aiello LeBeau, Melissa B. Mannino, Joshua F.
25 Gruenspecht, U.S. Department of Commerce Publishes Transactions with ByteDance and
   Tencent That Are Prohibited Due to National Security Concerns Raised by TikTok and
26 WeChat, WILSON SONSINI (Sept. 18, 2020), https://www.wsgr.com/en/insights/us-
   department-of-commerce-publishes-transactions-with-bytedance-and-tencent-that-are-
27 prohibited-due-to-national-security-concerns-raised-by-tiktok-and-wechat.html.
28 48 Peter Jeydel, Martin Willner, Wendy Wysong, Ed Krauland, Jack Hayes, Meredith

     [3655890.6]                                  30                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 32 of 48




 1                 89.   Each plaintiff learned of the Executive Order and Identification at or near the
 2 time they were issued and have suffered harm as a result of the prohibitions. Plaintiff
 3 Duan, for example, experiences fear and worry that Chihuo—the business she founded and
 4 for which she continues to serve as CEO—will not survive if it cannot provide services to
 5 customers through WeChat. Plaintiff Peng fears that the non-profit organization she
 6 founded will not be able to continue providing services to Chinese speakers in the United
 7 States, and that she personally will be unable to maintain her social ties and communicate
 8 with other members of the Chinese community in the United States. Plaintiff Zhang
 9 worries that she will be unable to maintain social ties and communicate with other
10 Chinese-speaking people—both in the United States and in China. She believes that the
11 charity she founded—Hita Education Foundation—could not have been founded without
12 WeChat and may not be able to survive without being able to connect with Chinese-
13 speaking people through the app. Each individual plaintiff fears losing connection with
14 close friends and family members.
15                 90.   All plaintiffs, moreover, have already been forced by the Executive Order
16 and Identification to expend time and resources preserving their contacts and memories on
17 WeChat and/or searching—without success—for an alternative platform that could sustain
18 their businesses, charities, and/or social and family ties. Plaintiff Peng has received
19 inquiries from Chinese families through MHACC, her mental health WeChat group, about
20 where to go if WeChat is banned, but has been unable find a comparable substitute to
21 replace WeChat. Plaintiff Chihuo has spent money attempting to redirect its business
22 activities that currently depend on WeChat by establishing alternative social media
23 channels on YouTube, Instagram and Facebook.
24                 91.   These efforts to find a substitute for WeChat have not been and are unlikely
25 to be successful. A ban would be particularly harmful to Plaintiffs and other WeChat users
26
   Rathbone & Brian Egan, US Commerce Department Identifies Prohibited Transactions
27 Involving WeChat and TikTok, STEPTOE & JOHNSON LLP (Sept. 20, 2020),
   https://www.steptoeinternationalcomplianceblog.com/2020/09/us-commerce-department-
28 identifies-prohibited-transactions-involving-wechat-and-tiktok/.

     [3655890.6]                                  31                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 33 of 48




 1 who are not literate in English and cannot turn to alternative options, many of which are
 2 not available in these users’ native tongue, do not offer a useful Chinese-language interface
 3 or notifications, suffer from poor translation functions and inadequate customer service,
 4 and/or do not provide user or privacy policies in Chinese. Many WeChat users do not
 5 know how to use alternative interfaces. Other apps do not offer the features offered by
 6 WeChat, such as “official accounts” that enable users like Plaintiff Chihuo to easily and
 7 quickly publish articles embedded with pictures and videos and manage comments on the
 8 account to remove offensive comments and prioritize comments that the account-holder
 9 approves. Other features unique to WeChat include “mini-programs” that offer a wide
10 range of formatting tools; group chats in which the host has the power to admit and remove
11 participants so as to prevent the chats from being flooded with unwanted advertisements or
12 disruptive messages; and high-quality voice and video calls. Other apps lack WeChat’s
13 language-specific development and features that make it culturally relevant to its Chinese
14 (and Chinese-American) users.
15                 92.   Most importantly, alternative apps also do not provide access to WeChat’s
16 vast network of Chinese-speaking users. Plaintiffs’ family members, friends, clients,
17 contacts, news sources, and religious community are regularly on WeChat, not other apps.
18 WeChat’s enormous network effect is irreplaceable, and any other platform would not
19 provide the community that WeChat does.
20                 93.   Implementation of the prohibitions in the Identification would further harm
21 Plaintiffs. John K. Costello, Deputy Assistant Secretary for Intelligence and Security, has
22 admitted that if the Identification is implemented, the WeChat app will become slower to
23 respond, certain features will be impaired, and the app will become unusable to the point
24 that users in the United States will not be able to use it to communicate or transmit data.
25 Plaintiffs and other ordinary WeChat users will be harmed if and when WeChat service is
26 slowed or degraded. For example, Chihuo’s business model relies on speed and prompt
27 results provided by WeChat, and it will lose clients and customers if service is slowed or
28 degraded. Similarly, high-quality voice and video calls are a critical function of WeChat,

     [3655890.6]                                  32                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 34 of 48




 1 and Plaintiffs will be harmed if their call quality degrades to the point where such calls are
 2 interrupted or cannot be maintained.
 3                 94.   Mr. Costello has also acknowledged that the first prohibition of the
 4 Identification will prevent Plaintiffs from being able to receive security updates to
 5 WeChat. Such updates and new downloads are necessary to fix security vulnerabilities in
 6 apps such as WeChat. By preventing users from downloading new versions of the app or
 7 updating the app, Executive Order 13943 and the Identification make it more likely that
 8 Plaintiffs’ private data and information will be stolen by, or otherwise shared with, entities
 9 such as the Chinese government. This prohibition would ensure that Plaintiffs and other
10 current users would become vulnerable to cyber-attacks as soon as un-addressed
11 vulnerabilities become public. Vulnerabilities requiring updates are common among social
12 media apps.49
13                                      FIRST CLAIM FOR RELIEF
14                              (First Amendment – Speech and Association)
15                 95.   Plaintiffs reallege and hereby incorporate by reference the allegations
16
   49
      See, e.g., Samuel Gibbs, “WhatsApp hack: have I been affected and what should I do?”
17 The Guardian (May 14, 2019),
   https://www.theguardian.com/technology/2019/may/14/whatsapp-hack-have-i-been-
18 affected-and-what-should-i-do; Adam Clark Estes, “Google’s Fixing the Hangouts Hack
   With ‘Biggest Software Update Ever,’” Gizmodo (Aug. 5, 2015),
19 https://gizmodo.com/googles-fixing-the-hangouts-hack-with-biggest-software-
   1722296396; Mike Isaac and Sheera Frenkel, “Facebook Security Breach Exposes
20 Accounts of 50 Million Users,” N.Y. Times (Sept. 28, 2018),
   https://www.nytimes.com/2018/09/28/technology/facebook-hack-data-breach.html;
21 Shannon Liao, “Facebook Messenger had a vulnerability that could let hackers see who
   you contact,” The Verge (Mar. 7, 2019),
22 https://www.theverge.com/2019/3/7/18254788/facebook-messenger-vulnerability-attack-
   imperva-iframe-malicious; Maya Shwayder, “Vulnerability in Signal messaging app could
23 let hackers track your location,” Digital Trends (May 20, 2020),
   https://www.digitaltrends.com/news/signal-vulnerability-hack-location/; Brian Fung, “A
24 Snapchat security breach affects 4.6 million users. Did Snapchat drag its feet on a fix?”
   Wash. Post (Jan. 1, 2014), https://www.washingtonpost.com/news/the-
25 switch/wp/2014/01/01/a-snapchat-security-breach-affects-4-6-million-users-did-snapchat-
   drag-its-feet-on-a-fix/; Lee Bell, “Skype security flaw ‘ignored’ by Microsoft could allow
26 hackers to gain access to users’ computers,” ITPro (Feb. 14, 2018),
   https://www.itpro.co.uk/security/30539/skype-security-flaw-ignored-by-microsoft-could-
27 allow-hackers-to-gain-access-to-users; Lily Hay Newman, “Hackers Can Break Into an
   IPhone Just by Sending a Text,” Wired (Aug. 7, 2019),
28 https://www.wired.com/story/imessage-interactionless-hacks-google-project-zero/.

     [3655890.6]                                  33                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 35 of 48




 1 contained in the preceding paragraphs of this Complaint.
 2                 96.    The First Amendment guarantees freedoms concerning religion, expression,
 3 the press, assembly, and petitioning the government. Plaintiffs depend on WeChat to
 4 exercise each of these freedoms.
 5                 97.    WeChat is broadly used by members of the Chinese diaspora throughout the
 6 world, serving as a virtual public square where people within the Chinese and Chinese-
 7 speaking communities can connect based on shared interests. Plaintiffs and other WeChat
 8 users rely on the app to express themselves and communicate by text, voice, and video
 9 messaging; attend religious services and cultural events; organize political groups and
10 causes; and read, share, and receive news and other information, among other protected
11 First Amendment activities.
12                 98.    Executive Order 13943 and the Identification effectively ban the use of
13 WeChat in the United States. Banning the use of WeChat in the United States has the
14 effect of limiting Plaintiffs’ rights to send and receive information. Executive Order 13943
15 and the Identification foreclose all meaningful access to social media for users, such as
16 Plaintiffs, who wish to communicate and associate with members of the Chinese and
17 Chinese-speaking communities. Indeed, the Executive Order is a prior restraint that
18 suppresses Plaintiffs’ constitutionally protected speech, associational, and religious
19 activities before they occur.
20                 99.    The Executive Order singles out WeChat users because of the content of
21 their speech and treats WeChat users’ speech less favorably than that of users of other
22 social media platforms. The Executive Order does so for the purpose of silencing the
23 viewpoints of WeChat’s primarily Chinese and Chinese-American users and suppressing
24 viewpoints that Defendants believe are insufficiently critical of the Chinese government.
25 The suppression of Chinese “propaganda” is one of the animating purposes of the
26 Executive Order.
27                 100.   The Executive Order is substantially overbroad on its face. By prohibiting
28 “any transaction that is related to WeChat,” the Executive Order prohibits substantially

     [3655890.6]                                  34                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 36 of 48




 1 more speech, association, and religious activity than the Constitution allows. The
 2 deleterious effects of the Executive Order’s overbreadth are compounded by the fact that
 3 violators may be punished with severe civil and criminal penalties, including incarceration,
 4 under 50 U.S.C. § 1705. Such severe penalties will lead (and already have led) to broad
 5 self-censorship among WeChat users and Tencent’s business partners in the United
 6 States—including those whose speech, association, and religious activities on WeChat may
 7 not be constitutionally prohibited. Because of its substantial overbreadth, the Executive
 8 Order is unconstitutional in every conceivable application.
 9                 101.   The transactions prohibited by the Identification are necessary for WeChat to
10 function in the United States. Defendant Ross and at least one senior Trump
11 administration official have publicly admitted that implementing the prohibitions in the
12 Identification will result in WeChat being “shut down” and/or “dead” in the United States.
13 Implementing these prohibitions will effectively ban WeChat in the United States.
14 Eliminating the ability of WeChat to function in the United States will have the effect of
15 foreclosing all meaningful access to social media for WeChat users such as Plaintiffs, who
16 use WeChat to communicate and associate with members of the Chinese and Chinese-
17 speaking communities. Whether the ban results in an immediate cessation of all activity
18 on WeChat or chills an increasing number of people from using the app (while subjecting
19 them to additional risk), the effect will be to curtail speech, which the First Amendment
20 does not permit. Without question, disabling an essential mode of communication is a
21 prior restraint, and so violates the Constitution. Additionally, implementation of the
22 Identification’s prohibitions would decrease user privacy, over-block access to legal
23 content, fuel Internet fragmentation, undermine Internet freedom, and interfere with or
24 even end direct Internet traffic between the United States and China.
25                 102.   The Identification singles out WeChat users because of the content of their
26 speech and treats WeChat users’ speech less favorably than that of users of other social
27 media platforms. The Identification does so for the purpose of silencing the viewpoints of
28 WeChat’s primarily Chinese and Chinese-American users and suppressing viewpoints that

     [3655890.6]                                  35                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 37 of 48




 1 Defendants believe benefit the Chinese Communist Party. The suppression of Chinese
 2 “propaganda” is one of the animating purposes of the Identification. The government
 3 claims to be protecting its citizens and residents from material that is supportive of the
 4 PRC, based on the Secretary’s concern that China could use WeChat to “subversively
 5 influence the views of millions of” U.S. users, in a manner that “align[s] with Chinese
 6 government objectives.” These justifications necessarily make the WeChat ban a content-
 7 based prohibition.
 8                 103.   The Identification is overbroad on its face. By prohibiting transactions that
 9 are necessary for WeChat to function in the United States, the Identification suppresses
10 substantially more speech than the Constitution allows. The deleterious effects of the
11 Identification’s overbreadth are compounded by the fact that violators may be punished
12 with severe civil and criminal penalties, including incarceration, under 50 U.S.C. § 1705.
13 Such severe penalties will lead third-party service providers targeted by the Identification
14 to cut off even more speech-enabling services to WeChat than the prohibitions may require
15 of them, so as to eliminate even the remote possibility of incurring the substantial civil and
16 criminal penalties authorized by Section 1705. Because of its substantial overbreadth, the
17 Identification is unconstitutional in every conceivable application.
18                 104.   Defendants lack a sufficient interest to justify either the Executive Order’s or
19 the Identification’s burden on constitutionally protected speech and associational and
20 religious activities. Neither the Executive Order nor the Identification is narrowly tailored
21 to achieve the governments’ purported interest in preventing WeChat from collecting and
22 sharing Plaintiffs’ personal information. And neither the Executive Order nor the
23 Identification leaves open ample alternative channels for the exercise of Plaintiffs’
24 protected First Amendment activities.
25                 105.   Accordingly, the Executive Order and Identification violate Plaintiffs’ rights
26 under the First Amendment and inflict ongoing harm upon Plaintiffs.
27
28

     [3655890.6]                                  36                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 38 of 48




 1                                      SECOND CLAIM FOR RELIEF
 2                                 (First Amendment – Free Exercise Clause)
 3                 106.   Plaintiffs reallege and hereby incorporate by reference the allegations
 4 contained in the preceding paragraphs of this Complaint.
 5                 107.   The First Amendment’s Free Exercise Clause provides that “Congress shall
 6 make no law respecting an establishment of religion, or prohibiting the free exercise
 7 thereof.”
 8                 108.   WeChat users in the United States depend on WeChat to participate in
 9 religious worship and other practices in accordance with the tenets and practices of their
10 religion. Plaintiff Bao, for example, is a member of New Life Chinese Alliance Church in
11 New York. Due to the ongoing COVID-19 pandemic, he and his fellow congregants do
12 not attend church or participate in other church activities in person. Instead, he and his
13 fellow congregants rely on WeChat for religious activities—such as participating in Bible
14 Study groups. Plaintiff Bao and his fellow congregants regularly participate in a Bible
15 Study group on WeChat.
16                 109.   Executive Order 13943 and the Identification effectively ban WeChat in the
17 United States. In doing so, the Executive Order and the Identification will prevent Plaintiff
18 Bao and his fellow congregants at the New Life Chinese Alliance Church from
19 participating in Bible Study groups and other religious activities. Executive Order 13943
20 and the Identification place a substantial burden on Bao’s exercise of religion.
21                 110.   There is no rational connection between the government’s avowed interest in
22 preventing WeChat from sharing U.S. users’ private data and information with the Chinese
23 government and the means it has chosen to advance that interest.
24                 111.   By banning WeChat and preventing users from patching security
25 vulnerabilities in the WeChat app without a rational basis for doing so, Defendants have
26 deprived and will continue to deprive Plaintiff Bao of his rights under the Free Exercise
27 Clause.
28

     [3655890.6]                                  37                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 39 of 48




 1                                       THIRD CLAIM FOR RELIEF
 2                                 (First and Fifth Amendments – Vagueness)
 3                 112.   Plaintiffs reallege and hereby incorporate by reference the allegations
 4 contained in the preceding paragraphs of this Complaint.
 5                 113.   Sections 1(a) and 2 of Executive Order 13943 alter the legal rights and
 6 obligations of private parties, including Plaintiffs. Section 1(a) prohibits “any transaction
 7 that is related to WeChat by any person, or with respect to any property, subject to the
 8 jurisdiction of the United States, with Tencent Holdings Ltd. (a.k.a. Téngxùn Kònggŭ
 9 Yŏuxiàn Gōngsī), Shenzhen, China, Start Printed Page 48642or any subsidiary of that
10 entity, as identified by the Secretary of Commerce (Secretary) under section 1(c) of this
11 order.” Section 1(c) provides that “45 days after the date of this order, the Secretary shall
12 identify the transactions subject to subsection (a) of this section.” Violations of Sections
13 1(a) and 2 are punishable by incarceration and monetary penalties. 50 U.S.C. § 1705(b)-
14 (c).
15                 114.   The Identification identifies certain transactions subject to section 1(a) of the
16 Executive Order, but it provides vague and inadequate notice of the conduct it purports to
17 prohibit. Although the Identification states that the prohibitions apply only “to the parties
18 to business-to-business transactions,” the Identification does not define “business-to-
19 business transactions.” Nor does the Identification define the terms in prohibition number
20 six (prohibiting “any utilization of the WeChat mobile application’s constituent code,
21 functions, or services in the functioning of software or services”). Plaintiff Chihuo,
22 reasonably fears that any use of WeChat by the company may qualify as “any utilization of
23 the WeChat mobile application’s constituent code,” and subject the company to the
24 criminal and civil penalties authorized by 50 U.S.C. § 1705.
25                 115.   The Identification further prohibits “Any other transaction that is related to
26 WeChat by any person, or with respect to any property, subject to the jurisdiction of the
27 United States, with Tencent Holdings Ltd., or any subsidiary of that entity, as may be
28 identified at a future date under the authority delegated under Executive Order 13943.” No

     [3655890.6]                                  38                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 40 of 48




 1 reasonable person could tell what conduct may be prohibited under this provision.
 2 Because of this uncertainty, Plaintiff Chihuo reasonably fears that its continued use of
 3 WeChat may trigger the civil and criminal penalties authorized by 50 U.S.C. § 1705.
 4                 116.   The Executive Order and the Identification are therefore void for vagueness
 5 under the First and Fifth Amendments to the U.S. Constitution.
 6                                      FOURTH CLAIM FOR RELIEF
 7                                   (Fifth Amendment – Equal Protection)
 8                 117.   Plaintiffs reallege and hereby incorporate by reference the allegations
 9 contained in the preceding paragraphs of this Complaint.
10                 118.   The Due Process Clause of the Fifth Amendment prohibits the Federal
11 Government from denying equal protection of the laws, including on the basis of race,
12 ethnicity, nationality, national origin, and alienage.
13                 119.   WeChat is widely used and depended on by the Chinese community in the
14 United States to communicate with friends, family, customers, and other persons of
15 Chinese or Chinese American ancestry, including Chinese-language speakers.
16                 120.   Plaintiffs Peng, Duan, Zhang, and Bao are members of the Chinese
17 community in the United States. Plaintiff Brent Coulter uses WeChat to communicate
18 with people of Chinese and/or Chinese-American ancestry in the United States and abroad.
19 Plaintiffs USWUA and Chihuo are organizations or businesses whose members or
20 customers primarily consist of people of Chinese and/or Chinese American ancestry in the
21 United States, who use WeChat to communicate with others similar to them both in the
22 United States and abroad.
23                 121.   Defendants have not imposed comparable restrictions on software that
24 collects similar personal and private data from users in the United States and shares that
25 data with the Chinese government, but that is not owned and used primarily by persons of
26 Chinese and Chinese-American descent. Defendants have not, for example, proposed a
27 comparable ban on Airbnb, despite their knowledge that Airbnb collects a wide range of
28 private information from American users and shares that information with the Chinese

     [3655890.6]                                  39                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 41 of 48




 1 government.50
 2                 122.   By prohibiting the use of WeChat but not other apps that are owned and used
 3 primarily by people who are not of Chinese or Chinese-American ancestry, Executive
 4 Order 13943 and the Identification single out people of Chinese and Chinese-American
 5 ancestry and those who wish to communicate and associate with them, and subject them to
 6 disparate treatment on the basis of race, ethnicity, nationality, national origin, and alienage.
 7                 123.   This disparate treatment is motivated by Defendants’ animus towards people
 8 of Chinese and/or Chinese American ancestry, and has the purpose of discriminating
 9 against people of Chinese and/or Chinese-American ancestry.
10                 124.   Defendants’ issuance of Executive Order 13943 and the Identification
11 therefore violate Plaintiffs’ rights to equal protection guaranteed by the Fifth Amendment
12 to the United States Constitution. Defendants’ violations inflict ongoing harm upon
13 Plaintiffs.
14                                       FIFTH CLAIM FOR RELIEF
15                                      (Ultra Vires (50 U.S.C. § 1702(b)))
16                 125.   Plaintiffs reallege and hereby incorporate by reference the allegations
17 contained in the preceding paragraphs of this Complaint.
18                 126.   The IEEPA includes specific limits on Defendants’ authority to prohibit
19 transactions related to WeChat. Section 1702(b) of the IEEPA states in relevant part that
20 “[t]he authority granted to the President by [the IEEPA] does not include the authority to
21 regulate or prohibit, directly or indirectly… (1) any postal, telegraphic, telephonic, or other
22 personal communication, which does not involve a transfer of anything of value;
23 (2) donations, by persons subject to the jurisdiction of the United States, of articles, such as
24 food, clothing, and medicine, intended to be used to relieve human suffering…; (3) the
25 importation from any country, or the exportation to any country, whether commercial or
26
   50
      See Dustin Volz and Kirsten Grind, Airbnb Executive Resigned Last Year Over Chinese
27 Request for More Data Sharing, WALL ST. JOURNAL (Nov. 20, 2020),
   https://www.wsj.com/articles/airbnb-executive-resigned-last-year-over-chinese-request-
28 for-more-data-sharing-11605896753.

     [3655890.6]                                  40                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 42 of 48




 1 otherwise, regardless of format or medium of transmission, of any information or
 2 informational materials…; [or] (4) any transactions ordinarily incident to travel to or from
 3 any country[.]” 50 U.S.C. § 1702(b)(1)-(4).
 4                 127.   Plaintiffs rely on WeChat for “personal communication[s]” that “do[] not
 5 involve a transfer of anything of value,” within the meaning of 50 U.S.C. § 1702(b)(1).
 6                 128.   Plaintiffs rely on WeChat to donate as well as to coordinate and arrange for
 7 donations of “articles… intended to be used to relieve human suffering,” within the
 8 meaning of 50 U.S.C. § 1702(b)(2). Neither the President nor the Secretary has issued any
 9 findings that the coordination and donation of such articles would seriously impair the
10 President’s ability to deal with any national emergency, are in response to coercion against
11 the proposed recipient or donor, or would endanger Armed Forces of the United States
12 which are engaged in hostilities or are in a situation where imminent involvement in
13 hostilities is clearly indicated by the circumstances.
14                 129.   Plaintiffs rely on WeChat to import and/or export “information or
15 information materials,” within the meaning of 50 U.S.C. § 1702(b)(3).
16                 130.   Plaintiffs rely on WeChat to complete “transactions ordinarily incident to
17 travel to or from any country,” within the meaning of 50 U.S.C. § 1702(b)(4).
18                 131.   Neither the President nor any other federal official can take an action that
19 exceeds the scope of their constitutional and/or statutory authority. In Executive Order
20 13943, however, the President has nonetheless “prohibited” Plaintiffs from using WeChat
21 in any manner, thereby exceeding each of the four specific limits on his authority
22 contained in 50 U.S.C. § 1702(b).
23                 132.   The Secretary’s Identification likewise seeks to effectuate an outright ban of
24 the WeChat platform. Defendant Ross has admitted that the prohibitions in his
25 Identification will “shut down” WeChat in the United States once those prohibitions are
26 implemented. By shutting down WeChat in the United States, the Identification
27 necessarily regulates or prohibits, directly or indirectly, personal communications that do
28 not involve a transfer of value, the donation and coordination of donations of articles

     [3655890.6]                                  41                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 43 of 48




 1 intended to relieve human suffering, the importation and exportation of information or
 2 informational materials, and transactions ordinarily incident to travel to or from any
 3 country. By regulating or prohibiting these activities, directly or indirectly, the
 4 Identification exceeds each of the four specific limits on the Secretary’s authority
 5 contained in 50 U.S.C. § 1702(b).
 6                                        SIXTH CLAIM FOR RELIEF
 7                        (Religious Freedom Restoration Act – 42 U.S.C. § 2000bb(1)(a))
 8                 133.    Plaintiffs reallege and hereby incorporate by reference the allegations
 9 contained in the preceding paragraphs of this Complaint.
10                 134.    In 1993, Congress enacted the Religious Freedom Restoration Act (“RFRA),
11 Pub. L. No. 103-31 (1993) (codified at 42 U.S.C. §§ 2000bb–2000bb-4).
12                 135.    RFRA prohibits the government from “substantially burden[ing] a person’s
13 exercise of religion even if the burden results from a rule of general applicability” unless
14 the government can demonstrate that the application of the burden to the person is: (1) in
15 furtherance of a compelling governmental interest; and (2) the least restrictive means of
16 furthering that compelling governmental interest. 42 U.S.C. § 2000bb-1.
17                 136.    WeChat users in the United States depend on WeChat to participate in
18 religious worship and other practices in accordance with the tenets and practices of various
19 religions. Plaintiff Bao, for example, is a member of New Life Chinese Alliance Church in
20 New York. Due to the ongoing COVID-19 pandemic, he and his fellow congregants do
21 not attend church or participate in other church activities in person. Instead, he and his
22 fellow congregants rely on WeChat for religious activities —such as participating in Bible
23 Study groups. Plaintiff Bao and his fellow congregants regularly participate in a Bible
24 Study group on WeChat.
25                 137.    Executive Order 13943 and the Identification effectively ban WeChat in the
26 United States. As a result, Plaintiff Bao and his fellow congregants at the New Life
27 Chinese Alliance Church will no longer be able to participate in religious activities using
28 WeChat.

     [3655890.6]                                  42                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 44 of 48




 1                 138.   Executive Order 13943 and the Identification place a substantial burden on
 2 Bao’s exercise of religion. This burden is not justified by a compelling governmental
 3 interest, and less restrictive alternatives exist for achieving the government’s avowed
 4 interests in protecting national security. For example, the government could impose a
 5 narrow prohibition on the use of WeChat by employees of the federal government and/or
 6 employees of the federal government’s state, local, tribal, and territorial partners.
 7                 139.   Because Executive Order 13943 and the Identification place a substantial
 8 burden on Plaintiff Bao’s exercise of religion and is neither justified by a compelling
 9 governmental interest nor the least restrictive means of achieving the government’s
10 avowed interest in protecting national security, the Executive Order and Identification
11 violate Plaintiff Bao’s rights protected by the Religious Freedom Restoration Act.
12                                     SEVENTH CLAIM FOR RELIEF
13                              (Administrative Procedure Act – 5 U.S.C. § 706)
14                 140.   Plaintiffs hereby incorporate by reference the allegations contained in the
15 preceding paragraphs of this Complaint.
16                 141.   The Secretary’s Identification constitutes “final agency action” within the
17 meaning of 5 U.S.C. § 704.
18                 142.   Under the Secretary’s Identification, Executive Order 13943 prohibits, inter
19 alia, “Any provision of services to distribute or maintain the WeChat mobile application,
20 constituent code, or mobile application updates”; “Any provision of internet hosting
21 services enabling the functioning or hosting of the WeChat mobile application”; and “Any
22 utilization of the WeChat mobile application’s constituent code. functions, or services in
23 the functioning of software or services developed and/or accessible within . . . the United
24 States and its territories.”
25                 143.   In issuing the Identification, Defendant Ross failed to consider relevant data
26 relating to the likely technological effects of each of the prohibitions on the functionality
27 of WeChat in the United States or the ability of WeChat users to use the app in the United
28 States. Defendant Ross and his staff did not articulate satisfactory explanations that

     [3655890.6]                                  43                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 45 of 48




 1 connect the facts relating to the likely technological effects of each of the prohibitions to
 2 the conclusion recommending each prohibition. The technological effects of these
 3 prohibitions are important aspects of the problem the Identification was purportedly
 4 intended to address.
 5                 144.   In issuing the Identification, Defendant Ross failed to consider a wealth of
 6 available evidence indicating that a prohibition on new downloads of the WeChat app
 7 would exacerbate rather than mitigate threats to the security of WeChat users’ private data.
 8 Defendant Ross and his staff did not articulate satisfactory explanations that connect the
 9 facts relating to the risks associated with unpatched security vulnerabilities to the
10 conclusion recommending the prohibition on app updates. The risk of exacerbating cyber
11 threats to the security of users’ private data represents an important aspect of the issue the
12 Identification was purportedly intended to address.
13                 145.   In issuing the Identification, Defendant Ross failed to consider a wealth of
14 available evidence demonstrating that WeChat users in the United States depend on
15 WeChat to communicate and share information with family, friends, and professional,
16 political, and religious contacts located both in the United States and abroad. Defendant
17 Ross and his staff did not articulate satisfactory explanations that connect the facts relating
18 to the widespread use of WeChat users’ dependence on the app to the conclusion
19 recommending the wholesale ban of the app. WeChat users’ dependence on the app for
20 personal communications and information represents an important aspect of the issue the
21 Identification was purportedly intended to address.
22                 146.   In issuing the Identification, Defendant Ross failed to consider whether
23 Tencent’s three separate mitigation proposals, either individually or in concert, would
24 eliminate or mitigate the purported need for regulations of or prohibitions on transactions
25 related to WeChat.
26                 147.   On information and belief, the President and/or staff associated with the
27 Executive Office of the President intervened in the Commerce Department’s negotiations
28 with Tencent in August and September 2020 for the purpose of preventing the parties to

     [3655890.6]                                  44                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 46 of 48




 1 these negotiations from reaching an agreement that would eliminate or mitigate the
 2 purported need for regulations of or prohibitions on transactions related to WeChat. The
 3 President and/or staff associated with the Executive Office of the President did so for
 4 reasons unrelated to the purported security threat posed by WeChat, including but not
 5 limited to: (a) their disapproval of the content of communications and information shared
 6 on WeChat, and (b) their expectation that prohibiting transactions related to WeChat
 7 would benefit the President’s reelection campaign by further encouraging animus among
 8 the American electorate towards people of Chinese or Chinese-American ancestry.
 9                 148.   Such reasons are not among the factors that Congress intended for executive-
10 branch officials to consider when issuing regulations under the authority of the IEEPA.
11 The President and/or staff associated with the Executive Office of the President
12 communicated their reasons for disapproving Tencent’s mitigation proposals to Defendant
13 Ross and/or his subordinates, and Defendant Ross’s consideration of these reasons played
14 a substantial role in his decision to issue the Identification.
15                 149.   In issuing the Identification, Defendant Ross failed to consider CISA’s
16 recommendation that Defendants issue a far narrower prohibition aimed at preventing the
17 use of WeChat on the devices of State, Local, Tribal, and Territorial partners and critical
18 infrastructure operators.
19                 150.   In issuing the Identification, Defendant Ross has not adequately explained
20 the rationales for the Identification’s prohibitions, and has failed to consider regulatory
21 alternatives. Defendant Ross has also failed to consider the prohibitions’ collateral effects,
22 including how the prohibitions will reconfigure affected Internet infrastructure in ways that
23 will decrease user privacy, over-block access to legal content, fuel Internet fragmentation,
24 undermine Internet freedom, and interfere with or even end direct Internet traffic between
25 the United States and China.
26                 151.   The Identification is therefore arbitrary, capricious, an abuse of discretion, or
27 otherwise not in accordance of law, within the meaning of 5 U.S.C. § 706(2)(A).
28                 152.   Furthermore, the Secretary’s Identification directly contravenes 50 U.S.C.

     [3655890.6]                                  45                      Case No. 3:20-cv-05910
                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 47 of 48




 1 § 1702(b) by directly or indirectly regulating or prohibiting “personal communication[s]”
 2 that “do[] not involve a transfer of anything of value,” as well as the donation and
 3 coordination of donations of “articles… intended to be used to relieve human suffering,”
 4 the importation and/or exportation of “information or information materials,” and
 5 “transactions ordinarily incident to travel to or from any country.”
 6                 153.    The Identification is therefore in excess of statutory jurisdiction, authority, or
 7 limitations, or short of statutory right, within the meaning of 5 U.S.C. § 706(2)(B), and
 8 arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,
 9 within the meaning of 5 U.S.C. § 706(2)(A).
10                                            PRAYER FOR RELIEF
11                 WHEREFORE, Plaintiffs pray for relief and judgment as follows:
12                 1.      Declaring that Executive Order 13943 and the Identification are
13 unconstitutional under the First Amendment;
14                 2.      Declaring that Executive Order 13943 and the Identification are
15 unconstitutional under the Fifth Amendment;
16                 3.      Declaring that Executive Order 13943 and the Identification do not comply
17 with the limitations on presidential power in the National Emergency Act and the
18 International Emergency Economic Powers Act, and are thus ultra vires;
19                 4.      Declaring that Executive Order 13943 and the Identification violate the
20 Religious Freedom Restoration Act;
21                 5.      Declaring that the Identification violates the APA;
22                 6.      Preliminarily and permanently enjoining Defendants from enforcing the
23 Executive Order and the Identification;
24                 7.      Preliminarily and permanently staying the implementation date of any of the
25 penalty provisions applicable to the Executive Order and the Identification; and
26 / / /
27 / / /
28 / / /

     [3655890.6]                                     46                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
         Case 3:20-cv-05910-LB Document 136 Filed 12/07/20 Page 48 of 48




 1                 8.      Granting such other and further relief as this Court may deem just and
 2 proper, including an award to Plaintiffs of the costs of this suit and reasonable attorneys’
 3 fees and litigation expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
 4 DATED: December 7, 2020                          Respectfully submitted,
 5                                                  ROSEN BIEN GALVAN & GRUNFELD LLP
 6
                                                    By: /s/ Michael W. Bien
 7                                                      Michael W. Bien
 8
                                                    Attorneys for Plaintiffs U.S. WECHAT USERS
 9                                                  ALLIANCE, CHIHUO INC., BRENT COULTER,
                                                    FANGYI DUAN, JINNENG BAO, ELAINE
10                                                  PENG, and XIAO ZHANG
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [3655890.6]                                     47                      Case No. 3:20-cv-05910
                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
